                 Case 19-50869-JKS              Doc 45          Filed 05/03/21     Page 1 of 37




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

In re:                                                                   Chapter 11

WOODBRIDGE GROUP OF COMPANIES, LLC, et                                   Case No. 17-12560 (JKS)
al.,1                                                                    (Jointly Administered)



                            Remaining Debtors.
MICHAEL GOLDBERG, as Liquidating Trustee of the
Woodbridge Liquidation Trust, successor in interest to                    Adversary Proceeding
the estate of Woodbridge Group of Companies, LLC, et                      Case Nos. (See attached Exhibit A)
al.,
                                  Plaintiff,                             Ref. Docket No. 4631
v.
[SEE ATTACHED EXHIBIT A],


                                  Defendants.

                                         AFFIDAVIT OF SERVICE

STATE OF NEW YORK  )
                   ) ss.:
COUNTY OF NEW YORK )

SHARNA WILSON, being duly sworn, deposes and says:

1. I am employed as a Case Manager by Epiq Class Action & Claims Solutions, Inc., located at
   777 Third Avenue, New York, NY 10017. I am over the age of eighteen years and am not a
   party to the above-captioned action.

2. I caused to be served the “Order” dated April 13, 2021, [Docket No. 4631], by causing true
   and correct copies to be:



1        The Remaining Debtors and the last four digits of their respective federal tax identification numbers are as
         follows: Woodbridge Group of Companies, LLC (3603) and Woodbridge Mortgage Investment Fund 1,
         LLC (0172). The Remaining Debtors’ mailing address is 14140 Ventura Boulevard #302, Sherman Oaks,
         California 91423.




                                                          -1-
              Case 19-50869-JKS        Doc 45     Filed 05/03/21     Page 2 of 37




      i.   enclosed securely in separate postage pre-paid envelopes and delivered via first class
           mail on April 13, 2021 to those parties listed on the annexed Exhibit B,

     ii.   enclosed securely in separate postage pre-paid envelopes and delivered via first class
           mail on April 16, 2021 to those parties listed on the annexed Exhibit C,

    iii.   enclosed securely in separate postage pre-paid envelopes and delivered via first class
           mail on April 23, 2021 to those parties listed on the annexed Exhibit D,

    iv.    delivered via electronic mail on April 13, 2021 to those parties listed on the annexed
           Exhibit E,

     v.    delivered via electronic mail on April 16, 2021 to those parties listed on the annexed
           Exhibit F, and

    vi.    delivered via electronic mail on April 23, 2021 to those parties listed on the annexed
           Exhibit G.

3. The envelopes utilized in the service of the foregoing contained the following legend:
   LEGAL DOCUMENTS ENCLOSED. PLEASE DIRECT TO THE ATTENTION OF
   ADDRESSEE, PRESIDENT OR LEGAL DEPARTMENT.”

                                                                    /s/ Sharna Wilson
                                                                    Sharna Wilson
 Sworn to before me this
 23rd day of April, 2021
 /s/ Cassandra Murray
 Notary Public, State of New York
 No. 01MU6220179
 Qualified in Queens County
 Commission Expires April 12, 2022
Case 19-50869-JKS   Doc 45   Filed 05/03/21   Page 3 of 37




                    EXHIBIT A
                                                  Case 19-50869-JKS            Doc 45         Filed 05/03/21             Page 4 of 37


                            Case                                                                    Associated Case                                               Type
17-12560-JKS Woodbridge Group of Companies, LLC          17-12768-BLS Woodbridge Mortgage Investment Fund 1, LLC                                     Jointly Administered
17-12560-JKS Woodbridge Group of Companies, LLC          18-50382-JKS Comerica Bank v. Jay Beynon Family Trust Dtd 10/23/1998, Richard J.            Adversary
17-12560-JKS Woodbridge Group of Companies, LLC          18-50818-JKS Woodbridge Group of Companies, LLC et al v. Wendel et al                       Adversary
17-12560-JKS Woodbridge Group of Companies, LLC          19-50102-JKS Woodbridge Group of Companies, LLC et al v. Monsoon Blockchain Storage, Inc.   Adversary

                                                                                                                                                     Adversary
17-12560-JKS Woodbridge Group of Companies, LLC          19-50186-JKS Woodbridge Liquidation Trust v. Andrew et al
17-12560-JKS Woodbridge Group of Companies, LLC          19-50297-JKS Goldberg v. Baskin et al                                                       Adversary
17-12560-JKS Woodbridge Group of Companies, LLC          19-50298-JKS Goldberg v. Sal Di Mercurio 2003 Irrevocable Trust Dated 09/09                 Adversary
17-12560-JKS Woodbridge Group of Companies, LLC          19-50301-JKS Goldberg v. Kolosenko                                                          Adversary
17-12560-JKS Woodbridge Group of Companies, LLC          19-50302-JKS Goldberg v. Paul & Colleen McIntyre Joint Tenants with Rights                  Adversary
17-12560-JKS Woodbridge Group of Companies, LLC          19-50304-JKS Goldberg v. Rinkovsky                                                          Adversary
17-12560-JKS Woodbridge Group of Companies, LLC          19-50307-JKS Goldberg v. Aduna et al                                                        Adversary
17-12560-JKS Woodbridge Group of Companies, LLC          19-50308-JKS Goldberg v. Jutte et al                                                        Adversary
17-12560-JKS Woodbridge Group of Companies, LLC          19-50309-JKS Goldberg v. Korkus et al                                                       Adversary
17-12560-JKS Woodbridge Group of Companies, LLC          19-50310-JKS Goldberg v. Bullis et al                                                       Adversary
17-12560-JKS Woodbridge Group of Companies, LLC          19-50311-JKS Goldberg v. Manoogian et al                                                    Adversary
17-12560-JKS Woodbridge Group of Companies, LLC          19-50312-JKS Goldberg v. Noyes et al                                                        Adversary
17-12560-JKS Woodbridge Group of Companies, LLC          19-50314-JKS Goldberg v. Christman et al                                                    Adversary
17-12560-JKS Woodbridge Group of Companies, LLC          19-50317-JKS Goldberg v. Davis et al                                                        Adversary
17-12560-JKS Woodbridge Group of Companies, LLC          19-50319-JKS Goldberg v. Iwahiro et al                                                      Adversary
17-12560-JKS Woodbridge Group of Companies, LLC          19-50320-JKS Goldberg v. Haag et al                                                         Adversary
17-12560-JKS Woodbridge Group of Companies, LLC          19-50322-JKS Goldberg v. Heinmets et al                                                     Adversary
17-12560-JKS Woodbridge Group of Companies, LLC          19-50325-JKS Goldberg v. Attig et al                                                        Adversary
17-12560-JKS Woodbridge Group of Companies, LLC          19-50327-JKS Goldberg v. Curtis                                                             Adversary
17-12560-JKS Woodbridge Group of Companies, LLC          19-50328-JKS Goldberg v. Dues                                                               Adversary
17-12560-JKS Woodbridge Group of Companies, LLC          19-50329-JKS Goldberg v. Falkenstein                                                        Adversary
17-12560-JKS Woodbridge Group of Companies, LLC          19-50330-JKS Goldberg v. Goodin                                                             Adversary
17-12560-JKS Woodbridge Group of Companies, LLC          19-50331-JKS Goldberg v. Hueth                                                              Adversary
17-12560-JKS Woodbridge Group of Companies, LLC          19-50332-JKS Goldberg v. Lester                                                             Adversary
17-12560-JKS Woodbridge Group of Companies, LLC          19-50334-JKS Goldberg v. Lin                                                                Adversary
17-12560-JKS Woodbridge Group of Companies, LLC          19-50335-JKS Goldberg v. Marshall                                                           Adversary
17-12560-JKS Woodbridge Group of Companies, LLC          19-50337-JKS Goldberg v. Nakasone                                                           Adversary
17-12560-JKS Woodbridge Group of Companies, LLC          19-50338-JKS Goldberg v. Phillips                                                           Adversary
17-12560-JKS Woodbridge Group of Companies, LLC          19-50340-JKS Goldberg v. Sargent                                                            Adversary
17-12560-JKS Woodbridge Group of Companies, LLC          19-50341-JKS Goldberg v. Schuster                                                           Adversary
17-12560-JKS Woodbridge Group of Companies, LLC          19-50342-JKS Goldberg v. Tom                                                                Adversary
17-12560-JKS Woodbridge Group of Companies, LLC          19-50343-JKS Goldberg v. Bedoya et al                                                       Adversary
17-12560-JKS Woodbridge Group of Companies, LLC          19-50344-JKS Goldberg v. Bedoya et al                                                       Adversary
17-12560-JKS Woodbridge Group of Companies, LLC          19-50346-JKS Goldberg v. Cole                                                               Adversary
17-12560-JKS Woodbridge Group of Companies, LLC          19-50347-JKS Goldberg v. Draper                                                             Adversary
17-12560-JKS Woodbridge Group of Companies, LLC          19-50350-JKS Goldberg v. Moore                                                              Adversary
17-12560-JKS Woodbridge Group of Companies, LLC          19-50351-JKS Goldberg v. Paynter                                                            Adversary
17-12560-JKS Woodbridge Group of Companies, LLC          19-50353-JKS Goldberg v. Tibbitts                                                           Adversary
17-12560-JKS Woodbridge Group of Companies, LLC          19-50354-JKS Goldberg v. Vatter                                                             Adversary
17-12560-JKS Woodbridge Group of Companies, LLC          19-50355-JKS Goldberg v. Zeng                                                               Adversary
                                                  Case 19-50869-JKS             Doc 45         Filed 05/03/21             Page 5 of 37


17-12560-JKS Woodbridge Group of Companies, LLC          19-50558-JKS Goldberg v. Chen et al                                             Adversary
17-12560-JKS Woodbridge Group of Companies, LLC          19-50559-JKS Goldberg v. Mainstar Trust                                         Adversary
17-12560-JKS Woodbridge Group of Companies, LLC          19-50562-JKS Goldberg v. Dunning et al                                          Adversary
17-12560-JKS Woodbridge Group of Companies, LLC          19-50564-JKS Goldberg v. Mainstar Trust et al                                   Adversary
17-12560-JKS Woodbridge Group of Companies, LLC          19-50566-JKS Goldberg v. Ascensus, LLC et al                                    Adversary
17-12560-JKS Woodbridge Group of Companies, LLC          19-50567-JKS Goldberg v. Mainstar Trust et al                                   Adversary
17-12560-JKS Woodbridge Group of Companies, LLC          19-50571-JKS Goldberg v. Mainstar Trust et al                                   Adversary
17-12560-JKS Woodbridge Group of Companies, LLC          19-50575-JKS Goldberg v. Jensen et al                                           Adversary
17-12560-JKS Woodbridge Group of Companies, LLC          19-50578-JKS Goldberg v. Mainstar Trust et al                                   Adversary
17-12560-JKS Woodbridge Group of Companies, LLC          19-50581-JKS Goldberg v. IRA Services Trust Company et al                       Adversary
17-12560-JKS Woodbridge Group of Companies, LLC          19-50583-JKS Goldberg v. Ascensus, LLC et al                                    Adversary
17-12560-JKS Woodbridge Group of Companies, LLC          19-50586-JKS Goldberg v. Ascensus, LLC et al                                    Adversary
17-12560-JKS Woodbridge Group of Companies, LLC          19-50588-JKS Goldberg v. IRA Services Trust Company et al                       Adversary
17-12560-JKS Woodbridge Group of Companies, LLC          19-50592-JKS Goldberg v. IRA Services Trust Company et al                       Adversary
17-12560-JKS Woodbridge Group of Companies, LLC          19-50597-JKS Goldberg v. IRA Services Trust Company et al                       Adversary
17-12560-JKS Woodbridge Group of Companies, LLC          19-50600-JKS Goldberg v. Walters-Gill et al                                     Adversary
17-12560-JKS Woodbridge Group of Companies, LLC          19-50602-JKS Goldberg v. Mainstar Trust                                         Adversary
17-12560-JKS Woodbridge Group of Companies, LLC          19-50604-JKS Goldberg v. Whitlock et al                                         Adversary
17-12560-JKS Woodbridge Group of Companies, LLC          19-50606-JKS Goldberg v. Williams et al                                         Adversary
17-12560-JKS Woodbridge Group of Companies, LLC          19-50695-JKS Woodbridge Liquidation Trust v. Roseman et al                      Adversary
17-12560-JKS Woodbridge Group of Companies, LLC          19-50700-JKS Goldberg v. Janovsky et al                                         Adversary
17-12560-JKS Woodbridge Group of Companies, LLC          19-50734-JKS Goldberg v. Trout et al                                            Adversary
17-12560-JKS Woodbridge Group of Companies, LLC          19-50740-JKS Goldberg v. Abramson et al                                         Adversary
17-12560-JKS Woodbridge Group of Companies, LLC          19-50741-JKS Goldberg v. Meola, Jr. et al                                       Adversary
17-12560-JKS Woodbridge Group of Companies, LLC          19-50742-JKS Goldberg v. Braun et al                                            Adversary
17-12560-JKS Woodbridge Group of Companies, LLC          19-50744-JKS Goldberg v. Griffin et al                                          Adversary
17-12560-JKS Woodbridge Group of Companies, LLC          19-50745-JKS Goldberg v. Pitcher et al                                          Adversary
17-12560-JKS Woodbridge Group of Companies, LLC          19-50750-JKS Goldberg v. Mainstar Trust, Custodian for the Benefit of Timot     Adversary
17-12560-JKS Woodbridge Group of Companies, LLC          19-50751-JKS Goldberg v. Mainstar Trust, Custodian for the Benefit of Ronal     Adversary
17-12560-JKS Woodbridge Group of Companies, LLC          19-50752-JKS Goldberg v. Herrmann                                               Adversary
17-12560-JKS Woodbridge Group of Companies, LLC          19-50755-JKS Goldberg v. Reta                                                   Adversary
17-12560-JKS Woodbridge Group of Companies, LLC          19-50756-JKS Goldberg v. Christ Temple Baptist Church                           Adversary
17-12560-JKS Woodbridge Group of Companies, LLC          19-50757-JKS Goldberg v. Rasmussen et al                                        Adversary
17-12560-JKS Woodbridge Group of Companies, LLC          19-50759-JKS Goldberg v. Ascensus, LLC et al                                    Adversary
17-12560-JKS Woodbridge Group of Companies, LLC          19-50760-JKS Goldberg v. Smith et al                                            Adversary
17-12560-JKS Woodbridge Group of Companies, LLC          19-50774-JKS Goldberg v. Duda et al                                             Adversary
17-12560-JKS Woodbridge Group of Companies, LLC          19-50777-JKS Goldberg v. Chambers et al                                         Adversary
17-12560-JKS Woodbridge Group of Companies, LLC          19-50778-JKS Goldberg v. Capuano et al                                          Adversary
17-12560-JKS Woodbridge Group of Companies, LLC          19-50779-JKS Goldberg v. Haskins et al                                          Adversary
17-12560-JKS Woodbridge Group of Companies, LLC          19-50781-JKS Goldberg v. Hudson                                                 Adversary
17-12560-JKS Woodbridge Group of Companies, LLC          19-50782-JKS Goldberg v. Vanvught                                               Adversary
17-12560-JKS Woodbridge Group of Companies, LLC          19-50783-JKS Goldberg v. Smith                                                  Adversary
17-12560-JKS Woodbridge Group of Companies, LLC          19-50784-JKS Goldberg v. Wells                                                  Adversary
17-12560-JKS Woodbridge Group of Companies, LLC          19-50785-JKS Goldberg v. Galbasini                                              Adversary
17-12560-JKS Woodbridge Group of Companies, LLC          19-50786-JKS Goldberg v. Webb                                                   Adversary
17-12560-JKS Woodbridge Group of Companies, LLC          19-50787-JKS Goldberg v. Carberry                                               Adversary
17-12560-JKS Woodbridge Group of Companies, LLC          19-50789-JKS Goldberg v. Fries                                                  Adversary
                                                  Case 19-50869-JKS            Doc 45         Filed 05/03/21            Page 6 of 37


17-12560-JKS Woodbridge Group of Companies, LLC          19-50790-JKS Goldberg v. Schroeder                                            Adversary
17-12560-JKS Woodbridge Group of Companies, LLC          19-50791-JKS Goldberg v. Wittler                                              Adversary
17-12560-JKS Woodbridge Group of Companies, LLC          19-50793-JKS Goldberg v. Mainstar Trust et al                                 Adversary
17-12560-JKS Woodbridge Group of Companies, LLC          19-50794-JKS Goldberg v. Mainstar Trust et al                                 Adversary
17-12560-JKS Woodbridge Group of Companies, LLC          19-50803-JKS Goldberg v. Mickelson                                            Adversary
17-12560-JKS Woodbridge Group of Companies, LLC          19-50804-JKS Goldberg v. Vander Werff et al                                   Adversary
17-12560-JKS Woodbridge Group of Companies, LLC          19-50805-JKS Goldberg v. McCue                                                Adversary
17-12560-JKS Woodbridge Group of Companies, LLC          19-50806-JKS Goldberg v. Mainstar Trust et al                                 Adversary
17-12560-JKS Woodbridge Group of Companies, LLC          19-50807-JKS Goldberg v. Schulze et al                                        Adversary
17-12560-JKS Woodbridge Group of Companies, LLC          19-50808-JKS Goldberg v. IRA Services Trust Company et al                     Adversary
17-12560-JKS Woodbridge Group of Companies, LLC          19-50813-JKS Goldberg v. IRA Services Trust Company et al                     Adversary
17-12560-JKS Woodbridge Group of Companies, LLC          19-50814-JKS Goldberg v. IRA Services Trust Company et al                     Adversary
17-12560-JKS Woodbridge Group of Companies, LLC          19-50815-JKS Goldberg v. Bissette                                             Adversary
17-12560-JKS Woodbridge Group of Companies, LLC          19-50816-JKS Goldberg v. Fernandez                                            Adversary
17-12560-JKS Woodbridge Group of Companies, LLC          19-50818-JKS Goldberg v. Fong                                                 Adversary
17-12560-JKS Woodbridge Group of Companies, LLC          19-50819-JKS Goldberg v. Best                                                 Adversary
17-12560-JKS Woodbridge Group of Companies, LLC          19-50820-JKS Goldberg v. Brown                                                Adversary
17-12560-JKS Woodbridge Group of Companies, LLC          19-50821-JKS Goldberg v. IRA Services Trust Company et al                     Adversary
17-12560-JKS Woodbridge Group of Companies, LLC          19-50822-JKS Goldberg v. Wittler                                              Adversary
17-12560-JKS Woodbridge Group of Companies, LLC          19-50823-JKS Goldberg v. McCormick                                            Adversary
17-12560-JKS Woodbridge Group of Companies, LLC          19-50824-JKS Goldberg v. Clara                                                Adversary
17-12560-JKS Woodbridge Group of Companies, LLC          19-50826-JKS Goldberg v. Chubka                                               Adversary
17-12560-JKS Woodbridge Group of Companies, LLC          19-50828-JKS Goldberg v. Chatham et al                                        Adversary
17-12560-JKS Woodbridge Group of Companies, LLC          19-50829-JKS Goldberg v. Nuhn                                                 Adversary
17-12560-JKS Woodbridge Group of Companies, LLC          19-50830-JKS Goldberg v. Begley                                               Adversary
17-12560-JKS Woodbridge Group of Companies, LLC          19-50831-JKS Goldberg v. Ascensus, LLC                                        Adversary
17-12560-JKS Woodbridge Group of Companies, LLC          19-50832-JKS Goldberg v. Nakasone                                             Adversary
17-12560-JKS Woodbridge Group of Companies, LLC          19-50833-JKS Goldberg v. Feldman                                              Adversary
17-12560-JKS Woodbridge Group of Companies, LLC          19-50834-JKS Goldberg v. Hartley et al                                        Adversary
17-12560-JKS Woodbridge Group of Companies, LLC          19-50835-JKS Goldberg v. Maclean et al                                        Adversary
17-12560-JKS Woodbridge Group of Companies, LLC          19-50837-JKS Goldberg v. Rodriguez et al                                      Adversary
17-12560-JKS Woodbridge Group of Companies, LLC          19-50839-JKS Goldberg v. Haskell                                              Adversary
17-12560-JKS Woodbridge Group of Companies, LLC          19-50840-JKS Goldberg v. Naumann                                              Adversary
17-12560-JKS Woodbridge Group of Companies, LLC          19-50841-JKS Goldberg v. Pilant                                               Adversary
17-12560-JKS Woodbridge Group of Companies, LLC          19-50844-JKS Goldberg v. Santacroce                                           Adversary
17-12560-JKS Woodbridge Group of Companies, LLC          19-50845-JKS Goldberg v. Turrentine                                           Adversary
17-12560-JKS Woodbridge Group of Companies, LLC          19-50846-JKS Goldberg v. Vlasak                                               Adversary
17-12560-JKS Woodbridge Group of Companies, LLC          19-50847-JKS Goldberg v. Hart Placement Agency, Inc.                          Adversary
17-12560-JKS Woodbridge Group of Companies, LLC          19-50848-JKS Goldberg v. Watson                                               Adversary
17-12560-JKS Woodbridge Group of Companies, LLC          19-50850-JKS Goldberg v. Elmer                                                Adversary
17-12560-JKS Woodbridge Group of Companies, LLC          19-50855-JKS Goldberg v. Greenberg                                            Adversary
17-12560-JKS Woodbridge Group of Companies, LLC          19-50856-JKS Goldberg v. JetsuiteX, Inc.                                      Adversary
17-12560-JKS Woodbridge Group of Companies, LLC          19-50858-JKS Goldberg v. ClubCorp Holdings, Inc. et al                        Adversary
17-12560-JKS Woodbridge Group of Companies, LLC          19-50860-JKS Goldberg v. Mercedes-Benz International Services LTD             Adversary
17-12560-JKS Woodbridge Group of Companies, LLC          19-50863-JKS Goldberg v. Ian Rubin Insurance Agency, Inc.                     Adversary
17-12560-JKS Woodbridge Group of Companies, LLC          19-50867-JKS Goldberg v. Piazza et al                                         Adversary
17-12560-JKS Woodbridge Group of Companies, LLC          19-50868-JKS Goldberg v. Huff et al                                           Adversary
                                                  Case 19-50869-JKS            Doc 45         Filed 05/03/21             Page 7 of 37


17-12560-JKS Woodbridge Group of Companies, LLC          19-50869-JKS Goldberg v. Hagen et al                                           Adversary
17-12560-JKS Woodbridge Group of Companies, LLC          19-50871-JKS Goldberg v. Werner et al                                          Adversary
17-12560-JKS Woodbridge Group of Companies, LLC          19-50873-JKS Goldberg v. JAL Poultry and Swine Farms LLC                       Adversary
17-12560-JKS Woodbridge Group of Companies, LLC          19-50874-JKS Goldberg v. Gilchrist Metal Fabricating Co., Inc.                 Adversary
17-12560-JKS Woodbridge Group of Companies, LLC          19-50875-JKS Goldberg v. Miller et al                                          Adversary
17-12560-JKS Woodbridge Group of Companies, LLC          19-50876-JKS Goldberg v. Mitrea et al                                          Adversary
17-12560-JKS Woodbridge Group of Companies, LLC          19-50877-JKS Goldberg v. Haskett et al                                         Adversary
17-12560-JKS Woodbridge Group of Companies, LLC          19-50881-JKS Goldberg v. Abney et al                                           Adversary
17-12560-JKS Woodbridge Group of Companies, LLC          19-50882-JKS Goldberg v. Dahlen et al                                          Adversary
17-12560-JKS Woodbridge Group of Companies, LLC          19-50883-JKS Goldberg v. McNeese et al                                         Adversary
17-12560-JKS Woodbridge Group of Companies, LLC          19-50891-JKS Goldberg v. Burns et al                                           Adversary
17-12560-JKS Woodbridge Group of Companies, LLC          19-50892-JKS Goldberg v. Berman et al                                          Adversary
17-12560-JKS Woodbridge Group of Companies, LLC          19-50894-JKS Goldberg v. Ascensus, LLC et al                                   Adversary
17-12560-JKS Woodbridge Group of Companies, LLC          19-50895-JKS Goldberg v. IALT Enhanced Income Portfolio I, LLC et al           Adversary
17-12560-JKS Woodbridge Group of Companies, LLC          19-50899-JKS Goldberg v. Mainstar Trust                                        Adversary
17-12560-JKS Woodbridge Group of Companies, LLC          19-50901-JKS Goldberg v. Kitare                                                Adversary
17-12560-JKS Woodbridge Group of Companies, LLC          19-50902-JKS Goldberg v. Lawless et al                                         Adversary
17-12560-JKS Woodbridge Group of Companies, LLC          19-50903-JKS Goldberg v. Schneider                                             Adversary
17-12560-JKS Woodbridge Group of Companies, LLC          19-50906-JKS Goldberg v. Kornfeld et al                                        Adversary
17-12560-JKS Woodbridge Group of Companies, LLC          19-50908-JKS Goldberg v. Randhahn et al                                        Adversary
17-12560-JKS Woodbridge Group of Companies, LLC          19-50909-JKS Goldberg v. Boyack et al                                          Adversary
17-12560-JKS Woodbridge Group of Companies, LLC          19-50910-JKS Goldberg v. IRA Services Trust Company et al                      Adversary
17-12560-JKS Woodbridge Group of Companies, LLC          19-50913-JKS Goldberg v. Ball                                                  Adversary
17-12560-JKS Woodbridge Group of Companies, LLC          19-50914-JKS Goldberg v. Kandravi                                              Adversary
17-12560-JKS Woodbridge Group of Companies, LLC          19-50915-JKS Goldberg v. Maxwell Financial Group, Inc.                         Adversary
17-12560-JKS Woodbridge Group of Companies, LLC          19-50916-JKS Goldberg v. JRH Marketing, Inc.                                   Adversary
17-12560-JKS Woodbridge Group of Companies, LLC          19-50917-JKS Goldberg v. Butler                                                Adversary
17-12560-JKS Woodbridge Group of Companies, LLC          19-50918-JKS Goldberg v. Joseph Rubin Inc. et al                               Adversary
17-12560-JKS Woodbridge Group of Companies, LLC          19-50920-JKS Goldberg v. Goldfinger                                            Adversary
17-12560-JKS Woodbridge Group of Companies, LLC          19-50921-JKS Goldberg v. All Mark Insurance Services, Inc. et al               Adversary
17-12560-JKS Woodbridge Group of Companies, LLC          19-50922-JKS Goldberg v. Chris Dantin Financial Services, LLC et al            Adversary
17-12560-JKS Woodbridge Group of Companies, LLC          19-50924-JKS Goldberg v. Life Plan Advisors Inc.                               Adversary
17-12560-JKS Woodbridge Group of Companies, LLC          19-50925-JKS Goldberg v. Bradford Solutions, LLC et al                         Adversary
17-12560-JKS Woodbridge Group of Companies, LLC          19-50926-JKS Goldberg v. Scholl                                                Adversary
17-12560-JKS Woodbridge Group of Companies, LLC          19-50927-JKS Goldberg v. Van Houten                                            Adversary
17-12560-JKS Woodbridge Group of Companies, LLC          19-50928-JKS Goldberg v. Longworth                                             Adversary
17-12560-JKS Woodbridge Group of Companies, LLC          19-50929-JKS Goldberg v. Asset Management Consultants of NC, Inc. et al        Adversary
17-12560-JKS Woodbridge Group of Companies, LLC          19-50930-JKS Goldberg v. Annua Group LLC                                       Adversary
17-12560-JKS Woodbridge Group of Companies, LLC          19-50931-JKS Goldberg v. Retirement Services LLC                               Adversary
17-12560-JKS Woodbridge Group of Companies, LLC          19-50932-JKS Goldberg v. Linderman                                             Adversary
17-12560-JKS Woodbridge Group of Companies, LLC          19-50933-JKS Goldberg v. Old Security Financial Group Inc.                     Adversary
17-12560-JKS Woodbridge Group of Companies, LLC          19-50934-JKS Goldberg v. Prestige Insurance Services, LLC                      Adversary
17-12560-JKS Woodbridge Group of Companies, LLC          19-50936-JKS Goldberg v. Doherty                                               Adversary
17-12560-JKS Woodbridge Group of Companies, LLC          19-50937-JKS Goldberg v. Thong                                                 Adversary
17-12560-JKS Woodbridge Group of Companies, LLC          19-50938-JKS Goldberg v. Schwartz et al                                        Adversary
17-12560-JKS Woodbridge Group of Companies, LLC          19-50942-JKS Goldberg v. Edu Wealth Advisors LLC et al                         Adversary
17-12560-JKS Woodbridge Group of Companies, LLC          19-50943-JKS Goldberg v. Johnston                                              Adversary
                                                  Case 19-50869-JKS             Doc 45          Filed 05/03/21              Page 8 of 37


17-12560-JKS Woodbridge Group of Companies, LLC          19-50944-JKS Goldberg v. Little                                                   Adversary
17-12560-JKS Woodbridge Group of Companies, LLC          19-50945-JKS Goldberg v. Frontier Advisors Group LLC et al                        Adversary
17-12560-JKS Woodbridge Group of Companies, LLC          19-50947-JKS Goldberg v. Fagan                                                    Adversary
17-12560-JKS Woodbridge Group of Companies, LLC          19-50948-JKS Goldberg v. Dayspring Advisors Group LLC et al                       Adversary
17-12560-JKS Woodbridge Group of Companies, LLC          19-50950-JKS Goldberg v. Harvey & Companies, Inc. et al                           Adversary
17-12560-JKS Woodbridge Group of Companies, LLC          19-50951-JKS Goldberg v. Ivy League College Planning Strategies, Inc. et al       Adversary
17-12560-JKS Woodbridge Group of Companies, LLC          19-50952-JKS Goldberg v. Lamont                                                   Adversary
17-12560-JKS Woodbridge Group of Companies, LLC          19-50954-JKS Goldberg v. Burke                                                    Adversary
17-12560-JKS Woodbridge Group of Companies, LLC          19-50956-JKS Goldberg v. Mainstar Trust et al                                     Adversary
17-12560-JKS Woodbridge Group of Companies, LLC          19-50957-JKS Goldberg v. Commodore                                                Adversary
17-12560-JKS Woodbridge Group of Companies, LLC          19-50958-JKS Goldberg v. Butler                                                   Adversary
17-12560-JKS Woodbridge Group of Companies, LLC          19-50959-JKS Goldberg v. Gatbonton                                                Adversary
17-12560-JKS Woodbridge Group of Companies, LLC          19-50960-JKS Goldberg v. Integrity Plus Consulting, Inc. et al                    Adversary
17-12560-JKS Woodbridge Group of Companies, LLC          19-50961-JKS Goldberg v. Baker                                                    Adversary
17-12560-JKS Woodbridge Group of Companies, LLC          19-50962-JKS Goldberg v. DeAngelis                                                Adversary
17-12560-JKS Woodbridge Group of Companies, LLC          19-50963-JKS Goldberg v. Peter Derienzo                                           Adversary
17-12560-JKS Woodbridge Group of Companies, LLC          19-50964-JKS Goldberg v. O'Neill                                                  Adversary
17-12560-JKS Woodbridge Group of Companies, LLC          19-50965-JKS Goldberg v. James E. Campbell Jr. Inc. et al                         Adversary
17-12560-JKS Woodbridge Group of Companies, LLC          19-50966-JKS Goldberg v. Dime Strategies, Inc. et al                              Adversary
17-12560-JKS Woodbridge Group of Companies, LLC          19-50967-JKS Goldberg v. Talbert Wealth, Inc. et al                               Adversary
17-12560-JKS Woodbridge Group of Companies, LLC          19-50968-JKS Goldberg v. Engelhardt et al                                         Adversary
17-12560-JKS Woodbridge Group of Companies, LLC          19-50970-JKS Goldberg v. RH Principled Investments et al                          Adversary
17-12560-JKS Woodbridge Group of Companies, LLC          19-50971-JKS Goldberg v. Masztak                                                  Adversary
17-12560-JKS Woodbridge Group of Companies, LLC          19-50972-JKS Goldberg v. Weiss                                                    Adversary
17-12560-JKS Woodbridge Group of Companies, LLC          19-50973-JKS Goldberg v. Keledjian                                                Adversary
17-12560-JKS Woodbridge Group of Companies, LLC          19-50974-JKS Goldberg v. Plain                                                    Adversary
17-12560-JKS Woodbridge Group of Companies, LLC          19-50975-JKS Goldberg v. Roitfarb                                                 Adversary
17-12560-JKS Woodbridge Group of Companies, LLC          19-50976-JKS Goldberg v. Isaac                                                    Adversary
17-12560-JKS Woodbridge Group of Companies, LLC          19-50977-JKS Goldberg v. Robertson                                                Adversary
17-12560-JKS Woodbridge Group of Companies, LLC          19-50978-JKS Goldberg v. Loox                                                     Adversary
17-12560-JKS Woodbridge Group of Companies, LLC          19-50980-JKS Goldberg v. Knowles                                                  Adversary
17-12560-JKS Woodbridge Group of Companies, LLC          19-50981-JKS Goldberg v. Jandt                                                    Adversary
17-12560-JKS Woodbridge Group of Companies, LLC          19-50982-JKS Goldberg v. Payne                                                    Adversary
17-12560-JKS Woodbridge Group of Companies, LLC          19-50983-JKS Goldberg v. The Three Fourteen Company et al                         Adversary
17-12560-JKS Woodbridge Group of Companies, LLC          19-50985-JKS Goldberg v. Johnson                                                  Adversary
17-12560-JKS Woodbridge Group of Companies, LLC          19-50986-JKS Goldberg v. Suarez                                                   Adversary
17-12560-JKS Woodbridge Group of Companies, LLC          19-50987-JKS Goldberg v. Salvemini                                                Adversary
17-12560-JKS Woodbridge Group of Companies, LLC          19-50989-JKS Goldberg v. James A. Klohn & Assoc., P.A.                            Adversary
17-12560-JKS Woodbridge Group of Companies, LLC          19-50990-JKS Goldberg v. NAA Insurance Agency, Corp.                              Adversary
17-12560-JKS Woodbridge Group of Companies, LLC          19-50991-JKS Goldberg v. The Boylan Group, Inc. et al                             Adversary
17-12560-JKS Woodbridge Group of Companies, LLC          19-50993-JKS Goldberg v. Mays                                                     Adversary
17-12560-JKS Woodbridge Group of Companies, LLC          19-50995-JKS Goldberg v. Queen B Services                                         Adversary
17-12560-JKS Woodbridge Group of Companies, LLC          19-50996-JKS Goldberg v. Reliant Group 360 Corp.                                  Adversary
17-12560-JKS Woodbridge Group of Companies, LLC          19-50997-JKS Goldberg v. Gilchrist                                                Adversary
17-12560-JKS Woodbridge Group of Companies, LLC          19-50998-JKS Goldberg v. McNamara                                                 Adversary
17-12560-JKS Woodbridge Group of Companies, LLC          19-50999-JKS Goldberg v. McEnerney                                                Adversary
17-12560-JKS Woodbridge Group of Companies, LLC          19-51000-JKS Goldberg v. Valencia et al                                           Adversary
                                                  Case 19-50869-JKS            Doc 45         Filed 05/03/21             Page 9 of 37


17-12560-JKS Woodbridge Group of Companies, LLC          19-51002-JKS Goldberg v. Tydings                                               Adversary
17-12560-JKS Woodbridge Group of Companies, LLC          19-51003-JKS Goldberg v. Wiggs                                                 Adversary
17-12560-JKS Woodbridge Group of Companies, LLC          19-51004-JKS Goldberg v. Retirement Planning Solutions, LLC et al              Adversary
17-12560-JKS Woodbridge Group of Companies, LLC          19-51005-JKS Goldberg v. Orfin                                                 Adversary
17-12560-JKS Woodbridge Group of Companies, LLC          19-51006-JKS Goldberg v. Mid-Atlantic Brokers, Inc. et al                      Adversary
17-12560-JKS Woodbridge Group of Companies, LLC          19-51007-JKS Goldberg v. Reisinger                                             Adversary
17-12560-JKS Woodbridge Group of Companies, LLC          19-51008-JKS Goldberg v. Miller                                                Adversary
17-12560-JKS Woodbridge Group of Companies, LLC          19-51009-JKS Goldberg v. Moore                                                 Adversary
17-12560-JKS Woodbridge Group of Companies, LLC          19-51011-JKS Goldberg v. Harris Financial Management et al                     Adversary
17-12560-JKS Woodbridge Group of Companies, LLC          19-51012-JKS Goldberg v. Gaulan Financial LLC                                  Adversary
17-12560-JKS Woodbridge Group of Companies, LLC          19-51013-JKS Goldberg v. Gene H. Langenberg                                    Adversary
17-12560-JKS Woodbridge Group of Companies, LLC          19-51015-JKS Goldberg v. Feliciano                                             Adversary
17-12560-JKS Woodbridge Group of Companies, LLC          19-51016-JKS Goldberg v. Legacy Financial Network and Retirement Services,     Adversary
17-12560-JKS Woodbridge Group of Companies, LLC          19-51017-JKS Goldberg v. Espiritu                                              Adversary
17-12560-JKS Woodbridge Group of Companies, LLC          19-51019-JKS Goldberg v. Deaton                                                Adversary
17-12560-JKS Woodbridge Group of Companies, LLC          19-51020-JKS Goldberg v. Security Financial, LLC et al                         Adversary
17-12560-JKS Woodbridge Group of Companies, LLC          19-51021-JKS Goldberg v. Robinson                                              Adversary
17-12560-JKS Woodbridge Group of Companies, LLC          19-51022-JKS Goldberg v. Searchlight Financial Advisors, LLC et al             Adversary
17-12560-JKS Woodbridge Group of Companies, LLC          19-51023-JKS Goldberg v. Litwin                                                Adversary
17-12560-JKS Woodbridge Group of Companies, LLC          19-51026-JKS Goldberg v. Sheridan                                              Adversary
17-12560-JKS Woodbridge Group of Companies, LLC          19-51027-JKS Goldberg v. Halbert                                               Adversary
17-12560-JKS Woodbridge Group of Companies, LLC          19-51028-JKS Goldberg v. Trent                                                 Adversary
17-12560-JKS Woodbridge Group of Companies, LLC          19-51029-JKS Goldberg v. Safety of Principle, Inc.                             Adversary
17-12560-JKS Woodbridge Group of Companies, LLC          19-51030-JKS Goldberg v. Security First Financial, LLC et al                   Adversary
17-12560-JKS Woodbridge Group of Companies, LLC          19-51031-JKS Goldberg v. Bank of America Corporation                           Adversary
17-12560-JKS Woodbridge Group of Companies, LLC          19-51032-JKS Goldberg v. Smithson Financial Group LLC et al                    Adversary
17-12560-JKS Woodbridge Group of Companies, LLC          19-51034-JKS Goldberg v. Malianni et al                                        Adversary
17-12560-JKS Woodbridge Group of Companies, LLC          19-51035-JKS Goldberg v. JP Snyder, Inc.                                       Adversary
17-12560-JKS Woodbridge Group of Companies, LLC          19-51036-JKS Goldberg v. Alternative Portfolio Solutions LLC et al             Adversary
17-12560-JKS Woodbridge Group of Companies, LLC          19-51037-JKS Goldberg v. Annuity Alternatives of America, LLC                  Adversary
17-12560-JKS Woodbridge Group of Companies, LLC          19-51038-JKS Goldberg v. Barnes                                                Adversary
17-12560-JKS Woodbridge Group of Companies, LLC          19-51039-JKS Goldberg v. Basic Financial Services Inc. et al                   Adversary
17-12560-JKS Woodbridge Group of Companies, LLC          19-51040-JKS Goldberg v. McDonald et al                                        Adversary
17-12560-JKS Woodbridge Group of Companies, LLC          19-51042-JKS Goldberg v. TWH Annuities & Insurance Agency, Inc. et al          Adversary
17-12560-JKS Woodbridge Group of Companies, LLC          19-51043-JKS Goldberg v. Sycamore Group, Inc. et al                            Adversary
17-12560-JKS Woodbridge Group of Companies, LLC          19-51045-JKS Goldberg v. Crosier Financial, Inc. et al                         Adversary
17-12560-JKS Woodbridge Group of Companies, LLC          19-51046-JKS Goldberg v. Gajavada                                              Adversary
17-12560-JKS Woodbridge Group of Companies, LLC          19-51047-JKS Goldberg v. Brown                                                 Adversary
17-12560-JKS Woodbridge Group of Companies, LLC          19-51050-JKS Goldberg v. Ascensus, LLC et al                                   Adversary
17-12560-JKS Woodbridge Group of Companies, LLC          19-51051-JKS Goldberg v. Weiser et al                                          Adversary
17-12560-JKS Woodbridge Group of Companies, LLC          19-51052-JKS Goldberg v. Yin et al                                             Adversary
17-12560-JKS Woodbridge Group of Companies, LLC          19-51056-JKS Goldberg v. Powell                                                Adversary
17-12560-JKS Woodbridge Group of Companies, LLC          19-51057-JKS Goldberg v. Faithway Financial Solutions LLC                      Adversary
17-12560-JKS Woodbridge Group of Companies, LLC          19-51058-JKS Goldberg v. Tangible Assets Investments, LLC et al                Adversary
17-12560-JKS Woodbridge Group of Companies, LLC          19-51060-JKS Goldberg v. American Prosperity LLC et al                         Adversary
17-12560-JKS Woodbridge Group of Companies, LLC          19-51061-JKS Goldberg v. Shelburne Management, LLC et al                       Adversary
17-12560-JKS Woodbridge Group of Companies, LLC          19-51062-JKS Goldberg v. Wieniewitz Financial LLC, et al                       Adversary
                                                  Case 19-50869-JKS            Doc 45           Filed 05/03/21            Page 10 of 37


17-12560-JKS Woodbridge Group of Companies, LLC          19-51064-JKS Goldberg v. Sesco Benefit Services, Inc. et al                      Adversary
17-12560-JKS Woodbridge Group of Companies, LLC          19-51065-JKS Goldberg v. BCM Benefits Inc. et al                                 Adversary
17-12560-JKS Woodbridge Group of Companies, LLC          19-51066-JKS Goldberg v. To The Max Marketing, Inc.                              Adversary
17-12560-JKS Woodbridge Group of Companies, LLC          19-51067-JKS Goldberg v. Structured Strategies, LLC et al                        Adversary
17-12560-JKS Woodbridge Group of Companies, LLC          19-51068-JKS Goldberg v. S.J. Financial Services, L.L.C. et al                   Adversary
17-12560-JKS Woodbridge Group of Companies, LLC          19-51069-JKS Goldberg v. Brundage                                                Adversary
17-12560-JKS Woodbridge Group of Companies, LLC          19-51070-JKS Goldberg v. Forecast Financial Group LLC et al                      Adversary
17-12560-JKS Woodbridge Group of Companies, LLC          19-51071-JKS Goldberg v. Diaz et al                                              Adversary
17-12560-JKS Woodbridge Group of Companies, LLC          19-51074-JKS Goldberg v. Arbuckle Management LLC                                 Adversary
17-12560-JKS Woodbridge Group of Companies, LLC          19-51076-JKS Woodbridge Liquidation Trust v. Shapiro et al                       Adversary
17-12560-JKS Woodbridge Group of Companies, LLC          19-51077-JKS Woodbridge Liquidation Trust v. Schwartz et al                      Adversary
17-12560-JKS Woodbridge Group of Companies, LLC          19-51078-JKS Woodbridge Liquidation Trust v. Schwartz et al                      Adversary
17-12560-JKS Woodbridge Group of Companies, LLC          19-51079-JKS Goldberg v. Klager et al                                            Adversary
17-12560-JKS Woodbridge Group of Companies, LLC          19-51133-JKS Goldberg v. Bush et al                                              Adversary
17-12560-JKS Woodbridge Group of Companies, LLC          19-51134-JKS Goldberg v. Patel et al                                             Adversary
17-12560-JKS Woodbridge Group of Companies, LLC          19-51138-JKS Goldberg v. Harry R. Culotta et al                                  Adversary
17-12560-JKS Woodbridge Group of Companies, LLC          19-51140-JKS Goldberg v. FIC, LLC                                                Adversary
17-12560-JKS Woodbridge Group of Companies, LLC          19-51143-JKS Goldberg v. Scott et al                                             Adversary
17-12560-JKS Woodbridge Group of Companies, LLC          19-51144-JKS Goldberg v. Martin                                                  Adversary
17-12560-JKS Woodbridge Group of Companies, LLC          20-50452-JKS Goldberg v. Comerica Bank                                           Adversary
Case 19-50869-JKS   Doc 45   Filed 05/03/21   Page 11 of 37




                    EXHIBIT B
                                                                                       Case 19-50869-JKS                Doc 45   Filed 05/03/21   Page 12 of 37

Name                             Address1                         Address2                           Address3                    Address4              City            State   Zip

ALAN K HOFFMAN                   C/O STRUCTURED STRATEGIES, LLC   7420 E WANDERING RD                                                                  TUCSON          AZ      85750-6213
ALBERT D KLAGER                  5295 E 1ST SQUARE SW                                                                                                  VERO BEACH      FL      32968
ALEXANDER S & EMMA R ADUNA       2562 LAKE VISTA DR                                                                                                    LITTLE RIVER    SC      29566
ALLIANZ LIFE INSURANCE           ATTN: STEWART GREGG, SR.         CORPORATE LEGAL                    5701 GOLDEN HILLS DRIVE                           MINNEAPOLIS     MN      55416-1297
COMPANY OF NORTH AMERICA         SECURITIES COUNSEL
ALTERNATIVE PORTFOLIO            ATTN: RICHARD RENSHAW            633 LAKEVIEW RD                                                                      LAKE ST LOUIS   MO      63367
SOLUTIONS LLC
AMERITRUST ADVISORS OF SC, LLC   ATTN: CLAUDE STEVEN MOSLEY,      419 WILDWOOD DUNES TRAIL                                                             MYRTLE BEACH    SC      29572
                                 R/A
ANDREW KAGAN                     8401 S KOLB RD UNIT 160                                                                                               TUCSON          AZ      85756-9179
ANITA & MARK BEDOYA              15385 LA ROCCA DR                                                                                                     MORGAN HILL     CA      95037
ANITA BEDOYA                     1200 E SAN MARTIN AVENUE                                                                                              SAN MARTIN      CA      95046-9639
ANITA BEDOYA                     15385 LA ROCCA DR                                                                                                     MORGAN HILL     CA      95037
ANNE & EDWARD MANOOGIAN          106 WEST CORAL FISH LN                                                                                                JUPITER         FL      33477
ANNUITY ALTERNATIVES OF          ATTN: JAMES GILCHRIST, OFFICER   2524 SW BOBALINK CIR                                                                 PALM CITY       FL      34990-2647
AMERICA, LLC
ARASH TASHVIGHI                  3234 LILLY FLOWER                                                                                                     SAN ANTONIO     TX      78253-6098
ARASH TASHVIGHI                  3235 LILLY FLOWER                                                                                                     SAN ANTONIO     TX      78253-6068
ARASH TASHVIGHI.                 17551 STAGG ST                                                                                                        RESEDA          CA      91335
ARBUCKLE MANAGEMENT LLC          ATTN: JAYSON GILBERT, R/A        7271 SHADELAND AVE                                                                   CASTLETON       IN      46250
ARBUCKLE MANAGEMENT LLC          ATTN: MICHAEL ARBUCKLE           7950 N. SHADELAND AVE, SUITE 300                                                     NDIANAPOLIS     IN      46250
ASCENSUS LLC                     ATTN ROBERT GUILLOCHEAU CEO      4135 N FRONT ST                                                                      HARRISBURG      PA      17110
ASSOCIATED INSURANCE GROUP,      ATTN JEROME H. SCHWARTZ,         14 SOUTH CHICAGO AVENUE                                                              FREEPORT        IL      61032
INC                              PRESIDENT
ATLANTIC INSURANCE AND           AL KLAGER                        5295 E 1ST SQ SW                                                                     VERO BEACH      FL      32968-2248
FINANCIAL SERVICES
BALANCED FINANCIAL INC           ATTN: GREGORY W. ANDERSON        3711 JOHN F KENNEDY PKWY STE                                                         FORT COLLINS    CO      80525
                                                                  230
BENESCH, FRIEDLANDER, COPLAN     ATTN: JENNIFER R HOOVER          222 DELAWARE AVE, STE 801                                                            WILMINGTON      DE      19801-1611
& ARONOFF LLP
BENESCH, FRIEDLANDER, COPLAN     ATTN: KEVIN M CAPUZZI            222 DELAWARE AVE, STE 801                                                            WILMINGTON      DE      19801-1611
& ARONOFF LLP
BENESCH, FRIEDLANDER, COPLAN     ATTN: MATTHEW D BEEBE            222 DELAWARE AVE, STE 801                                                            WILMINGTON      DE      19801-1611
& ARONOFF LLP
BENNER-ROTHBOECK                 ATTN: THOMAS BENNER              1008 5TH ST. #1706                                                                   ANACORTES       WA      98221
BETTE TYDINGS                    21761 NORTHWOOD LN                                                                                                    LAKE FOREST     CA      92630
BILLY & SALLY MCNEESE            8360 MORRIS RD                                                                                                        HILLIARD        OH      43026
BILLY RAY CHESNUT                1300 S HARRISON ST, APT 912                                                                                           AMARILLO        TX      79101-4264
BLAINE PHILLIPS                  3999 BRIDLEWOOD DR                                                                                                    BOUNTIFUL       UT      84010
BRADLEY E. SCAFE, R/A FOR        5901 COLLEGE BLVD., STE. 100                                                                                          LEAWOOD         KS      66211-1834
MAINSTAR TRUST
BRIAN D & ROBIN L KORKUS         1220 ADMIRALS WALK                                                                                                    VERO BEACH      FL      32963



Page 1 of 9
                                                                                         Case 19-50869-JKS              Doc 45      Filed 05/03/21   Page 13 of 37

Name                            Address1                         Address2                           Address3                        Address4              City               State   Zip

BUCHANAN INGERSOLL & ROONEY ATTN MARY F. CALOWAY, ESQ.           919 N MARKET ST. SUITE 1500                                                              WILMINGTON         DE      19801
PC
BUCHANAN INGERSOLL & ROONEY ATTN GEOFFREY G. GRIVNER             919 NORTH MARKET STREET, SUITE                                                           WILMINGTON         DE      19801
PC                                                               990
BUCHANAN INGERSOLL & ROONEY BUCHANAN INGERSOLL & ROONEY 50 S. 16TH STREET, SUITE 200                                                                      PHILADELPHIA       PA      19102
PC                          PC
CARLO FISCO                     5244 S SLAUSON AVE                                                                                                        CULVER CITY        CA      90230
CARY & MARY BASKIN              PO BOX 329                                                                                                                LIVINGSTON         TX      77351
CATHERINE WILLIAMS              9573 CR 139                                                                                                               GLEN SAINT MARY    FL      32040
CHARLES D GUILBEAUX             C/O DIANA ENGELHARDT, EXEC OF ESTATE OF CHARLES D GUILBEAUX         1701 GEORGE ST                                        ROSENBERG          TX      77471
                                THE
CHARLES THORNGREN               1125 NEOLA STREET                                                                                                         LOS ANGELES        CA      90041
CHRISTIAN LESTER                PO BOX 250                                                                                                                SAN CARLOS         CA      94070
CHRISTOPHER J WATSON            6675 W 80TH PL                                                                                                            LOS ANGELES        CA      90045
CHRISTOPHER M SOULIER           602 WILLIAM WAY                                                                                                           WAUNAKEE           WI      53597
CHRISTOPHER M. SOULIER          703 LOCHMOORE DRIVE                                                                                                       WAUNAKEE           WI      53597
CIARDI CIARDI & ASTIN           ATTN JOSEPH J. MCMAHON JR.       1204 N. KING STREET                                                                      WILMINGTON         DE      19801
CLARO CHEN                      19348 EMPTY SADDLE ROAD                                                                                                   WALNUT             CA      91789
CLEAR COUNSEL LAW GRP ESTATE    W. PERRY AKA H. PERRY ATTN: M.   7473 W. LAKE MEAD BLVD., STE 100                                                         LAS VEGAS          NV      89128
OF                              ABRAMS ESQ
COOPER LEVENSON PA              ATTN: EDWARD A. CORMA ESQ &      30 FOX HUNT DR.                                                                          BEAR               DE      19701
                                ERIC A. BROWNDORF
CORUNDUM TRUST CO               R/A FOR IRA SERV TRUST CO        401 E 8TH ST, STE 303                                                                    SIOUX FALLS        SD      57103-7032
COUNSEL TO MARIE WALTERS-GILL   KENNETH L. GROSS, ESQ.           THAV GROSS                         30150 TELEGRAPH RD. SUITE 444                         BINGHAM FARMS      MI      48025
COUNSEL TO MARIE WALTERS-GILL   KENNETH L. GROSS, ESQ.           THAV GROSS                         1000 BEACH STREET                                     FLINT              MI      48502
CROSIER FINANCIAL INC           (DBA CROSIER FINANCIAL)          ATTN JOHN REED CROSIER             1150 S BLUFF, # 6                                     ST GEORGE          UT      84770
CROSS & SIMON, LLC              ATTN DAVID G HOLMES              1105 NORTH MARKET ST., STE 901     PO BOX 1380                                           WILMINGON          DE      19899-1380
CYNTHIA L. CARROLL, P.A.        ATTN: MICHELLE BERKELEY-AYRES    CYNTHIA L. CARROLL                 262 CHAPMAN RD., STE 108                              NEWARK             DE      19702
DANIEL KING                     3435 WILSHIRE BLVD., STE 1111                                                                                             LOS ANGELES        CA      90010
DARIN BAKER                     4804 LAUREL CANYON BLVD, #747                                                                                             VALLEY VILLAGE     CA      91607
DARRELL & MATTIE SANDISON       1030 HIDDEN CREEK DR                                                                                                      NORTON SHORES      MI      49441-6700
DAVID A SCHOLL                  2310 DELANGE DR SE #8556                                                                                                  GRAND RAPIDS       MI      49506
DAVID A SCHOLL                  2310 DELANGE DR SE                                                                                                        GRAND RAPIDS       MI      49506
DAVID E BROWN                   24507 PINE GROVE                                                                                                          FARMINGTON HILLS   MI      48335
DAVID E BROWN                   24801 VERDANT SQ                                                                                                          FARMINGTON HILLS   MI      48335-2049
DAYSPRING ADVISORS GROUP LLC ATTN: LELIA WELLER, R/A             409 RUST AVENUE                                                                          BIG RAPIDS         MI      49307
DDI ADVISORY GROUP, LLC         ATTN: DAWN BYERS, R/A            3867 N LILY CIR                                                                          MAIZE              KS      67101-4119
DEB BRUNDAGE                    PO BOX 6683                                                                                                               MESA               AZ      85216
DELTON & JEAN CHRISTMAN         2973 PROVIDENCE PL                                                                                                        BILLINGS           MT      59102
DENA FALKENSTEIN                800 W GRANT LINE RD # 61                                                                                                  TRACY              CA      95376



Page 2 of 9
                                                                                      Case 19-50869-JKS                Doc 45   Filed 05/03/21   Page 14 of 37

Name                              Address1                        Address2                            Address3                  Address4              City               State   Zip

DENIS G BIRGENHEIR                2018 N 57TH ST                                                                                                      MILWAUKEE          WI      53208
DENISE LEVESQUE                   849 NIANTIC AVE                                                                                                     DALY CITY          CA      94014
DENNIS C. BELLI ATTORNEY AT LAW   536 S HIGH ST 2ND FLOOR                                                                                             COLUMBUS           OH      43215
DENNIS W HUETH                    PO BOX 1250                                                                                                         THREE FORKS        MT      59752
DIME STRATEGIES INC               ATTN: RONALD DIEZ, R/A          1619 M LA BREA AVENUE #334                                                          LOS ANGELES        CA      90028
DOMINIC E ABBADESSA               17741 STILL HARBOR LN                                                                                               HUNTINGTON BEACH   CA      92647
DONALD & LADONNA WANNER           2527 YELLOWSTONE AVE                                                                                                BILLINGS           MT      59102
DONALD & LEE ANN ABNEY            PO BOX 6443                                                                                                         NALCREST           FL      33856
DONALD ABNEY & LEE ANN ABNEY      64107 NALCREST RD                                                                                                   NALCREST           FL      33856-1063
DONALD ABNEY AND LEE-ANN          3428 NALCREST DR                                                                                                    NALCREST           FL      33856
ABNEY
DONALD L ENGLE JR                 859 BOLTON ABBEY LN                                                                                                 VANDALIA           OH      45377
DONOVAN KNOWLES                   14455 DICKENS ST, APT 12                                                                                            SHERMAN OAKS       CA      91423
DOUGLAS W. HARRIS, INC., P.S.     DOUGLAS HARRIS, ESQ.            11120 NE 2ND ST STE 220                                                             BELLEVUE           WA      98004
DWIGHT L ATHERTON                 11121 HUNTER RD                                                                                                     MERCERSBURG        PA      17236
EDU. WEALTH ADVISORS LLC          ATTN ROGER DOBROVODSKY,         8355 ROCKVILLE ROAD, STE. 130                                                       INDIANAPOLIS       IN      46234
                                  PARTNER
ELIZABETH J HASKELL               2746 FYNAMORE LN                                                                                                    DOWNINGTOWN        PA      19335
ERIC LITTLE                       605 CATALINA DR                                                                                                     HUTCHINSON         KS      67502-8413
ERIC LITTLE                       PO BOX 336293                                                                                                       GREELY             CO      80634
FIC LLC                           10444 CHANTICLEER LN                                                                                                SOUTH JORDAN       UT      84009
FIC LLC                           C/O FREDERICK W NESSLER         536 BRUNS LANE #1                                                                   SPRINGFIELD        IL      62702
                                  ATTORNEY AT LAW
FLOYD G & LAVONNE J DAVIS         18945 BIRCHWOOD WAY                                                                                                 MONUMENT           CO      80132
GARTENBERG GELFAND HAYTON         EDWARD GARTENBERG               15260 VENTURA BOULEVARD, SUITE                                                      SHERMAN OAKS       CA      91403
LLP                                                               1920
GAULAN FINANCIAL LLC              ATTN: MARIE A. CORIOLAN,        1711 ALHAMBRA CREST DRIVE                                                           RUSKIN             FL      33570
                                  OFFICER
GAULAN FINANCIAL LLC              ATTN: ERNST GAUTIER, R/A        1711 ALAMBRA CREST DRIVE                                                            RUSKIN             FL      33570
GELLERT SCALI BUSENKELL &         ATTN CHARLES J BROWN III, ESQ   1201 N ORANGE ST STE 300                                                            WILMINGTON         DE      19801
BROWN LLC
GENEVA W GUILBEAUX                C/O DIANA ENGELHARDT            ESTATE OF GENEVA W GUILBEAUX        1701 GEORGE ST                                  ROSENBERG          TX      77471
GEORGE EDWARD SARGENT             32115 FALCON AVE                                                                                                    STACY              MN      55079
GEORGE T & CHARLENE M             2934 WOODLAWN DR                                                                                                    HONOLULU           HI      96822
IWAHIRO
GERBERA, LLC                      ATTN PATRICK A. SHEEHAM,        429 PORTER AVENUE                                                                   OCEAN SPRINGS      MS      39564
                                  OFFICER
GERBERA, LLC                      ATTN STACEY MAXTED, MEMBER      2113 GOVERNMENT, SUITE D2                                                           OCEAN SPRINGS      MS      39564
GILCHRIST METAL FABRICATING CO ATTN SUSAN MARTIN, SECRETARY       4261 MAIN ST                                                                        WAITSFIELD         VT      04673
GIRARD GIBBS LLP                  ATTN DANIEL C. GIRARD, ESQ.     601 CALIFORNIA STREET, SUITE 1400                                                   SAN FRANCISCO      CA      94108
GLENN JOHNSON                     141 NIANTIC RIVER ROAD                                                                                              WATERFORD          CT      06385



Page 3 of 9
                                                                                    Case 19-50869-JKS              Doc 45   Filed 05/03/21   Page 15 of 37

Name                          Address1                          Address2                      Address3                      Address4              City               State   Zip

GLENN JOHNSON                 185 BOSTON POST ROAD                                                                                                WATERFORD          CT      06385
GOLD KING INTERNATIONAL INC   ATTN: JUSTIN M. MATHERNE, CEO     9452 TELEPHONE ROAD, #277                                                         VENTURA            CA      93004
GOLD KING INTERNATIONAL INC   ATTN: BRANDI SUZANNA              9452 TELEPHONE ROAD, #277                                                         VENTURA            CA      93004
                              MATHERNE, R/A
GREGG W BUTLER                570 E 900 S                                                                                                         OREM               UT      84097-7159
GREGG W BUTLER                21661 BROOKHURST ST APT 234                                                                                         HUNTINGTON BEACH   CA      92646-8132
GREGG W BUTLER                570 E 900 S                                                                                                         OREM               UT      84097-7159
GREGORY WYLEN & PAULETTE      3711 JFK PARKWAY, #230                                                                                              FORT COLLINS       CO      80525
ANDERSON
GRIFFIN FT                    C/O TERRY B. GRIFFIN              2010 N 950 E                                                                      NORTH LOGAN        UT      84341
GWENDOLYN BISSETTE            325 MUELLER DR                                                                                                      CLAYTON            NC      27520
HAROLD L LUSTIG IRA           290 VIA CASITAS #305                                                                                                GREENBRAE          CA      94904
HART PLACEMENT AGENCY INC     ATTN ANNIE H. GHAW, RA            21801 ROSCOE BLVD # 149                                                           CANOGA PARK        CA      91304
HULL & CHANDLER, P.A.         ATTN: FELTON PARRISH ESQ.         1001 MOREHEAD SQUARE DRIVE    STE 450                                             CHARLOTTE          NC      28203
INCORPORATING SERV LTD, R/A   3610-2 N JOSEY, STE 223                                                                                             CARROLLTON         TX      75007
JETSUITEX INC
IVAN ORR                      1372 AMMON WAY                                                                                                      SOUTH JORDAN       UT      84095
JAMES D HELGESON              710 GRAND AVE STE #1                                                                                                BILLINGS           MT      59101-5896
JAMES E. CAMPBELL             PO BOX 5167                                                                                                         WOODLAND PARK      CO      80866
JAMES E. CAMPBELL JR. INC     ATTN JAMES E. CAMPBELL JR., R/A   1067 E US HWY 24, #182                                                            WOODLAND PARK      CO      80866
JAMES R DUNNING               7821 NE 12TH ST                                                                                                     MEDINA             WA      98039
JANE MARSHALL                 243 S 8TH AVE                                                                                                       POCATELLO          ID      83201
JANET V DUES                  4356 S 300 E                                                                                                        PORTLAND           IN      47371
JASON CURTIS                  588 S. 1410 WEST                                                                                                    HURRICANE          UT      84737-2443
JAY N BROWN                   1000 FOURTH ST STE 580                                                                                              SAN RAFAEL         CA      94901
JAY N BROWN                   10 SANDPIPER CIRCLE                                                                                                 CORTE MADERA       CA      94925
JEANNE MARIE SPEZIA           4827 THEISS RD                                                                                                      SAINT LOUIS        MO      63128
JEFF SCHUSTER                 1525 MEYERWOOD LANE                                                                                                 HIGHLANDS RANCH    CO      80129
JEFFREY S NIMMOW              C/O HUSCH BLACKWELL LLP           ATTN JEFFREY J LIOTTA         20800 SWENSON DR                                    WAUKESHA           WI      53186
JEFFREY WENDEL                114 N WAYNE ST # 200              PO BOX 511                                                                        FORT RECOVERY      OH      45846
JEFFREY WENDEL                O'KELLY, ERNST & JOYCE, LLC       ATTN MICHAEL J. JOYCE ESQ     901 N. MARKET ST, 10TH FLR                          WILMINGTON         DE      19801
JENNIFER TOM                  PO BOX 3037                                                                                                         VENTURA            CA      93006
JEROME H SCHWARTZ             14 S CHICAGO AVE                                                                                                    FREEPORT           IL      61032
JETSUITEX INC                 ATTN GILES AGUTTER, OFFICER       1341 W MOCKINGBIRD LN #600E                                                       DALLAS             TX      75247
JOEL REINERT                  2278 180TH AVE                                                                                                      MANCHESTER         IA      52057
JOHN B SMITH                  1831 W SCHWARTZ RD                                                                                                  LADY LAKE          FL      32159
JOHN C MILLER                 625 CARDINAL WAY                                                                                                    SUN PRAIRIE        WI      53590
JOHN E MCENERNEY              3202 21ST ST                                                                                                        VERO BEACH         FL      32960-2419
JOHN E MCENERNEY              3202 21ST ST                                                                                                        VERO BEACH         FL      32960-2419


Page 4 of 9
                                                                                      Case 19-50869-JKS                  Doc 45      Filed 05/03/21   Page 16 of 37

Name                          Address1                           Address2                           Address3                         Address4              City              State   Zip

JOHN E MCENERNEY              65 ROYAL PALM PT # B                                                                                                         VERO BEACH        FL      32960
JOHN HARRIS D/B/A HARRIS      MANAGEMENT                         300 MT LEBANON BLVD, STE. 2218-A                                                          PITTSBURGH        PA      15234
FINANCIAL
JOHN J BEGLEY                 606 FLAMINGO DR                                                                                                              WEST PALM BEACH   FL      33401
JOHN S GILCHRIST R/A FOR      18 PARK AVE                                                                                                                  HUDSON            NH      03051-3934
GILCHRIST METAL
JOLENE BISHOP                 6200 QUARTZ DR                                                                                                               EL DORADO         CA      95623
JONES & ASSOC                 ATTN: ROLAND GARY JONES ESQ        1745 BROADWAY, 17TH FLR                                                                   NEW YORK          NY      10019
JOSE RETA                     3253 PERLA POINT DR                                                                                                          EL PASO           TX      79938
JOSEPH A LOOX                 12806 OTTOMAN ST                                                                                                             PACOIMA           CA      91331
JOSEPH D SALVEMINI            C/O JOSEPH D SALVEMINI             62 CORNELL DR                                                                             HAZLET            NJ      07730
JOSEPH LIN                    1765 DALTREY WAY                                                                                                             SAN JOSE          CA      95132
JOSEPH LOOX                   18641 SATICOY ST                   APT 42                                                                                    RESEDA            CA      91335-4954
JOSEPH W. ISAAC               12672 LIMONITE AVE., #3E #768                                                                                                EASTVALE          CA      92880
JOSEPH W. ISAAC               18375 VENTURA BLVD, #235                                                                                                     TARZANA           CA      91356
JUDY KAREN GOODIN             6745 HEATHERBROOK DR                                                                                                         KNOXVILLE         TN      37931
JUDY MARSOLAN                 1133 E HAWKINS PKWY                APT 142                                                                                   LONGVIEW          TX      75605-8051
JULIAN DURAN                  15385 LA ROCCA DRIVE                                                                                                         MORGAN HI         CA      95037
JUSTIN M. MATHERNE            9452 TELEPHONE ROAD, #277                                                                                                    VENTURA           CA      93004
KENNETH R CARBERRY            1672 CANTON AVE                                                                                                              MILTON            MA      02186
KERMIT & NANCY JUSCZAK        7615 BLAISDEL AVE SOUTH                                                                                                      RICHFIELD         MN      55423
KERSTIN RODRIGUEZ             1550 ROY LN, SP#1                                                                                                            SIMI VALLEY       CA      93063
KIM BUTLER                    2024 S BALDWIN # 46                                                                                                          MESA              AZ      85209
KIRK W CHUBKA                 11447 NANCY DR                                                                                                               WARREN            MI      48093
KLEHR HARRISON HARVEY         DAVID S. EAGLE ESQ. & SALLY E.     919 N. MARKET STREET, SUITE 1000                                                          WILMINGTON        DE      19801
BRANZBURG LLP                 VEGHTE, ESQ.
KLEIN LLC                     JULIA BETTINA KLEIN, ESQ.          919 N. MARKET STREET, SUITE 600                                                           WILMINGTON        DE      19801
KLENELL JENSEN                2961 CAITLAND COURT                                                                                                          SALT LAKE CITY    UT      84121
KOLOSENKO STEFAN              25 SHADY REST RD                                                                                                             N EASTON          MA      02356
LAURENCE J NAKASONE           98-402 KOAUKA LOOP 809                                                                                                       AIEA              HI      96701
LAW FIRM OF JEFFREY BURR      KENDAL L. WEISENMILLER, ESQ.       COUNSEL TO W. PERRY (AKA           2600 PASEO VERDE PKWY, STE 200                         HENDERSON         NV      89074
                                                                 HERBERT)
LAW OFFICE OF CURTIS A HEHN   ATTN CURTIS A HEHN                 1007 N ORANGE ST 4TH FL                                                                   WILMINGTON        DE      19801
LAW OFFICE OF MARK S. ROHER   ATTN MARK S. ROHER, ESQ.           5701 NW 88TH AVE, SUITE 301                                                               TAMARAC           FL      33321
LAW OFFICES OF FREDERICK W.   ATTN: FREDERICK W. NESSLER, ESQ.   RE: FIC, LLC                       536 BRUNS LANE, #1                                     SPRINGFIELD       IL      62702
NESSLER & ASSOC., LTD.
LAWRENCE J PAYNTER            14438 HWY 81 E                                                                                                               DARLINGTON        WI      53530
LAWRENCE M NAUMANN            4014 GRIFFITH AVE                                                                                                            BERKLEY           MI      48072
LEECH TISHMAN FUSCALDO &      ATTN: PATRICK W. CAROTHERS &       525 WILLIAM PENN PL., 28TH FLR                                                            PITTSBURGH        PA      15219
LAMPL LLC                     DANIEL YEOMANS


Page 5 of 9
                                                                                    Case 19-50869-JKS                 Doc 45    Filed 05/03/21   Page 17 of 37

Name                          Address1                         Address2                          Address3                       Address4              City             State   Zip

LEECH TISHMAN FUSCALDO &      ATTN GREGORY W HAUSWIRTH         1007 N ORANGE ST 4TH FL                                                                WILMINGTON       DE      19801
LAMPL, LLC
LEENAN, LLC                   ATTN: GREGORY WYLEN              3711 JFK PARKWAY, STE. 230                                                             FORT COLLINS     CO      80525
                              ANDERSON, R/A
LEVINE KELLOGG LEHMAN         ATTN THOMAS R. LEHMAN            201 SOUTH BISCAYNE BOULEVARD      22ND FLOOR, CITIGROUP CENTER                         MIAMI            FL      33131
SCHNEIDER + GROSSMAN LLP
MAINSTAR TRUST                ATTN: JOYCE HART, R/A            214 W. 9TH STREET                 PO BOX 420                                           ONAGA            KS      66521
MANNING GROSS + MASSENBURG    ATTN MARC J. PHILLIPS, ESQ.      1007 NORTH ORANGE STREET, 10TH                                                         WILMINGTON       DE      19801
LLP                                                            FLOOR
MARGOLIS EDELSTEIN            ATTN JAMES E. HUGGETT, ESQ       300 DELAWARE AVENUE, SUITE 800                                                         WILMINGTON       DE      19801
MARIE PODKOWINSKI             103 OLD SEMET LN                                                                                                        SYRACUSE         NY      13219
MARIE WALTERS-GILL            24520 MAINSTEE ST                                                                                                       OAK PARK         MI      48237
MARJORIE K FORMAN             257 CALLE DE LA SELVA                                                                                                   NOVATO           CA      94949
MARK GOLDFINGER               1115 S ELM DRIVE, #212                                                                                                  LOS ANGELES      CA      90035
MARTHA C MACLEAN              7184 WILEY CIRCLE                                                                                                       FAIRVIEW         TN      37062-9227
MARY M & GALE E NOYES         PO BOX 87                                                                                                               WARDEN           WA      98857
MATTE BLACK INC               ATTN: MATT J. SCHWARTZ, R/A      24921 KIT CARSON RD                                                                    HIDDEN HILLS     CA      91302-1136
MATTHEW GILCHRIST             1416 14TH ST                                                                                                            VERO BEACH       FL      32960
MICHAEL & JOYCE SKURICH       5383 MESA DR                                                                                                            CASTLE ROCK      CO      80108
MICHAEL P. LITWIN             1047 N LYNNDALE DR STE 1C                                                                                               APPLETON         WI      54914-3059
MICHAEL P. LITWIN             3124 E. CANVASBACK LN.                                                                                                  APPLETON         WI      54913
MICHAEL R & VICKI L GRUBE     384 POST ROAD                                                                                                           FT RECOVERY      OH      45846
MICHELMAN & ROBINSON LLP      ATTN: JEFF FARROW ESQ            17901 VON KARMAN AVE, 10TH FLR                                                         IRVINE           CA      92614
MONICA GREENE                 12 WYNDHAM RD                                                                                                           SHORT HILLS      NJ      07078
MONSOON BLOCKCHAIN            ATTN: CHRISTOPHER M. BASILE CEO 2877 PARADISE RD., UNIT 702                                                             LAS VEGAS        NV      89109
STORAGE INC.
MONSOON BLOCKCHAIN            ATTN DR DONALD BASILE CEO        2877 PARADISE RD #702                                                                  LAS VEGAS        NV      89109
STORAGE, INC.
MONSOON BLOCKCHAIN            C/O THE CORPORATION TRUST        CORPORATION TRUST CENTER          1209 ORANGE STREET                                   WILMINGTON       DE      19801
STORAGE, INC.                 COMPANY
NANNETTE TIBBITS              C/O DAVID PINKSTON, ESQ.         10 EXCHANGE PLACE, 11TH FLOOR                                                          SALT LAKE CITY   UT      84111
NANNETTE TIBBITTS             55 WEST 500 SOUTH                                                                                                       HEBER CITY,      UT      84032
NORCROSS & JUDD LLP           STEPHEN B. GROW                  150 OTTAWA N.W., SUITE 1500                                                            GRAND RAPIDS     MI      49503
OFFICE OF THE UNITED STATES   REGION 3                         ATTN TIMOTHY J. FOX, JR           844 KING STREET, SUITE 2207    LOCKBOX 35            WILMINGTON       DE      19801
TRUSTEE
PAUL & COLLEEN MCINTYRE       JOINT TENANTS W/ RIGHTS OF       138 HUNT HILL RD                                                                       RINDGE           NH      03461
                              SURVIVORSHIP
PAULA RINKOVSKY               4240 FULTON AVE UNIT 201                                                                                                STUDIO CITY      CA      91604-1803
PHILLIP 'LARRY' BALL          215 S GLADES TRL                                                                                                        PANAMA CITY      FL      32407
PIA ANDERSON MOSS & HOYT      ATTN ANTHONY GROVER              136 E. SOUTH TEMPLE, SUITE 1900                                                        SALT LAKE CITY   UT      84111
POTTER ANDERSON & CORROON     ATTN: R STEPHEN MCNEILL          1313 N MARKET ST, SIXTH FLR                                                            WILMINGTON       DE      19899-0951
LLP


Page 6 of 9
                                                                                    Case 19-50869-JKS           Doc 45        Filed 05/03/21   Page 18 of 37

Name                            Address1                       Address2                     Address3                          Address4              City               State   Zip

PROV TR GRP FBO GENEVA W        8880 W SUNSET ROAD             SUITE 250                                                                            LAS VEGAS          NV      89148
GUILBEAUX IRA
PROV. TR GP-FBO CLIFTON         PO BOX 95765                                                                                                        SOUTH JORDAN       UT      84095
HARTLEY IRA
PROV. TR GP-FBO DEBORAH J       8716 GLENROCK DR                                                                                                    NEW HAVEN          IN      46774
MURPHY IRA
PROV. TR GP-FBO STEVEN MIZEL    209 MANGO VIEW DR                                                                                                   ENCINITAS          CA      92024
ROTH IRA
PROVIDENT TRUST GP FBO          700 COFFEE CIRCLE                                                                                                   POTTSBORO          TX      75076
RICHARD J WALTERS IRA
PROVIDENT TRUST GROUP, LLC      FBO JAMES D. HELGESON IRA      ATTN: THERESA FETTE, CEO     8880 WEST SUNSET ROAD, STE. 250                         LAS VEGAS          NV      89148
PROVIDENT TRUST GROUP, LLC      CUSTODIAN FBO BRETT            ATTN RACHEL M. GORMAN,       8880 WEST SUNSET ROAD, STE. 250                         LAS VEGAS          NV      89148
                                PITTSENBARGAR SOLO K           AUTHORIZED SIGNER
PROVIDENT TRUST GROUP, LLC      FBO QUN HONG YIN ROTH IRA      ATTN: FRANCESCA PO,          4835 BONNIE VIEW COURT                                  ELLICOTT CITY      MD      21043
                                                               AUTHORIZED SIGNER
QUEEN B SERVICES                ATTN: BELINDA K GOODWIN, R/A   1440 SE BISHOP DR APT 108                                                            WAUKEE             IA      50263-8794
QUN HONG YIN                    10519 CAMINITO SOPADILLA                                                                                            SAN DIEGO          CA      92131-0172
QUN HONG YIN                    10555 CAMINITO WESTCHESTER                                                                                          SAN DIEGO          CA      92126
QUN HONG YIN,                   TRUSTEE OF THE QUN HONG        10519 CAMINITO SOPADILLA                                                             SAN DIEGO          CA      92131
                                DOMISSY YIN L.T.
QUN HONG YIN,                   TTEE OF THE QUN HONG DOMISSY   10555 CAMINITO WESTCHESTER                                                           SAN DIEGO          CA      92126
                                YIN L.T.
RAYMOND HAN                     13812 1/2 BURBANK BLVD                                                                                              SHERMAN OAKS       CA      91401-5069
RAYMOND Y HAN-RH PRINCIPLED     13812 1/2 BURBANK BLVD                                                                                              SHERMAN OAKS       CA      91401-5069
INVESTMENTS
RENE C & JUDY MARSOLAN          580 BUSTER RD                                                                                                       ORANGE             TX      77632
RENE C. MARSOLAN                1133 E HAWKINS PKWY            APT 142                                                                              LONGVIEW           TX      75605-8051
RH PRINCIPLED INVESTMENTS       ATTN: RAYMOND HAN, R/A         17740 MARTHA STREET                                                                  ENCINO             CA      91316
RICHARD ANTHONY MILLER          1441 E NORTHRIDGE AVE                                                                                               GLENDORA           CA      91741
RICHARD E & STEPHANIE L ATTIG   508 SAMANTHA AVE                                                                                                    LAWRENCE           KS      66049
RMG PROPERTY III LLC            ATTN RANDY W GARRETT R/A       5716 W EMMELINE DR                                                                   HERRIMAN           UT      84096
ROBERT B. REED                  938 STONECREST DR                                                                                                   MARYVILLE          TN      37804
ROBERT BISCARDI JR              7210 JORDAN AVE                                                                                                     CANOGA PARK        CA      91303
ROBERT BRUECKNER                303 GARDENS APT 103                                                                                                 POMPANO BEACH      FL      33069
ROBERT LINDERMAN                10531 4S COMMONS DR STE 166                                                                                         SAN DIEGO          CA      92127-3517
ROBERT LINDERMAN                15453 TANNER RIDGE CIRCLE                                                                                           SAN DIEGO          CA      92127
RODERICK P FRIES                9393 LONGSTONE DR                                                                                                   PARKER             CO      80134
RONA ADER                       4896 ALFRESCO ST                                                                                                    BOCA RATON         FL      33428-4004
RONALD COLE                     3643 HEISS RD                                                                                                       MONROE             MI      48162
RONALD DRAPER                   5780 DICHONDRA PL                                                                                                   NEWARK             CA      94560
RONALD R SMITH                  532 WYNDHAM HALL LN                                                                                                 KNOXVILLE          TN      37934
ROSE M LOWERY                   11926 LEWLUND DR                                                                                                    STERLING HEIGHTS   MI      48313



Page 7 of 9
                                                                                            Case 19-50869-JKS   Doc 45   Filed 05/03/21   Page 19 of 37

Name                             Address1                          Address2                          Address3            Address4              City               State   Zip

RUSSELL & BETSY BULLIS           748 WHITE PINE TREE RD # 101                                                                                  VENICE             FL      34285
SACKMANN LAW OFFICE              ATTN STEVEN H. SACKMANN           455 E HEMLOCK ST                                                            OTHELLA            WA      99344
SAFETY OF PRINCIPLE, INC.        ATTN: JOSHUA P. FEYERS, OFFICER   12082 NW 30TH STREET                                                        CORAL SPRINGS      FL      33065
SAFETY OF PRINCIPLE, INC.        ATTN: KENNETH S. FEYERS, R/A      12082 NW 30TH STREET                                                        CORAL SPRINGS      FL      33065
SAL DI MERCURIO                  18469 W RIVERVIEW DR                                                                                          POST FALLS         ID      83854
SAL DI MERCURIO                  247 BAILEY RD, A59                                                                                            PITTSBURG          CA      94565
SAL DI MERCURIO                  247 BAILEY RD, A59                                                                                            PITTSBURG          CA      94565
SAROJ PATEL                      1347 ESSEX DRIVE                                                                                              HOFFMAN ESTATES    IL      60192
SECURITY FINANCIAL, LLC          ATTN: CLAUDE STEVEN MOSLEY,       950 48TH AVENUE NORTH, STE. 102                                             MYRTLE BEACH       SC      29577
                                 R/A
SECURITY FIRST FINANCIAL LLC     JERALD KAGARISE                   19620 RATHBONE CIR                                                          MONUMENT           CO      80132
SHELBURNE MANAGEMENT, LLC        ATTN: DENNIS CARPENTER, R/A       PO BOX 3980                                                                 GRAPEVINE          TX      76099-3980
SHERRY L COLLVER                 1746 CHATEAU DR SW                                                                                            WYOMING            MI      49519-4916
SHIRLEY A ROTTMANN               11926 LEWLUND DR                                                                                              STERLING HEIGHTS   MI      48313
SJ FINANCIAL SERVICES LLC        ATTN ANN MARIE SAVONA,            185 BOSTON POST RD                                                          WATERFORD          CT      06385
                                 MEMBER
SJ FINANCIAL SERVICES, L.L.C.    ATTN: ANN MARIE SAVONA, R/A       141 NIANTIC RIVER ROAD                                                      WATERFORD          CT      06385
STACEY RENEE MAXTED              4114 SILVERWOOD DR                                                                                            OCEAN SPRINGS      MS      39564
STEINHILBER SWANSON LLP          ATTN: CLAIRE ANN RICHMAN ESQ.     122 W. WASHINGTON AVE., STE 850                                             MADISON            WI      53703
STEPHEN WEINBERG                 8277 GENOVA WAY                                                                                               LAKE WORTH         FL      33467-5228
STEPHEN B MOORE                  2950 OLIVEWOOD TER # 108                                                                                      BOCA RATON         FL      33431
SULLIVAN HAZELTINE ALLINSON LLC ATTN WILLIAM D SULLIVAN            919 N MARKET ST STE 420                                                     WILMINGTON         DE      19801
SULLIVAN HAZELTINE ALLINSON LLC ATTN WILLIAM A HAZELTINE           919 N MARKET ST STE 420                                                     WILMINGTON         DE      19801
SUNWEST TR DONALD BALCOM IRA PO BOX 36371                                                                                                      ALBUQUERQUE        NM      87176
SUNWEST TR DONALD BALCOM IRA 4148 E ORANGEBURG AVE                                                                                             MODESTO            CA      95355
SUNWEST TRUST INC                ATTN TERRY WHITE R/A              10600 MENAUL BLVD NE                                                        ALBUQUERQUE        NM      87112
SYLVAN R & JEANNETTE E JUTTE     3831 FORT RECOVERY MINSTER RD                                                                                 ST HENRY           OH      45883
THE LAW FIRM OF LEISAWITZ HELLER EDEN R. BUCHER, ESQ               2755 CENTURY BOULEVARD                                                      WYOMISSING         PA      19610
THE LAW OFFICE JOYCE, LLC        ATTN: MICHAEL J. JOYCE            1225 KING ST., STE 800                                                      WILMINGTON         DE      19801
THE LAW OFFICE OF JAMES TOBIA,   ATTN JAMES TOBIA                  1716 WAWASET ST                                                             WILMINGTON         DE      19806
LLC
THE LAW OFFICES OF MORLEY        MORLEY MENDELSON, ESQ             21250 HAWTHORNE BOULEVARD,                                                  TORRANCE           CA      90503
MENDELSON                                                          SUITE 500
THE QUN HONG DOMISSY YIN LT      10555 CAMINITO WESTCHESTER                                                                                    SAN DIEGO          CA      92126
THE ROSNER LAW GROUP LLC         ATTN FREDERICK B. ROSNER          824 MARKET STREET, SUITE 810                                                WILMINGTON         DE      19801
THE ROSNER LAW GROUP LLC         ATTN SCOTT J. LEONHARDT           824 MARKET ST., SUITE 810                                                   WILMINGTON         DE      19801
THE ROSNER LAW GROUP LLC         ATTN JASON A GIBSON               824 N. MARKET ST STE 810                                                    WILMINGTON         DE      19801
THE SARACHEK LAW FIRM            ATTN JOSEPH E SARACHEK ESQ        101 PARK AVENUE 27TH FLOOR                                                  NEW YORK           NY      10178
THE SARACHEK LAW FIRM            ATTN JONATHAN H. MILLER, ESQ      101 PARK AVE, SUITE 2700                                                    NEW YORK           NY      10178



Page 8 of 9
                                                                                Case 19-50869-JKS   Doc 45   Filed 05/03/21   Page 20 of 37

Name                        Address1                         Address2                    Address3            Address4              City               State   Zip

THERESA SHERIDAN            3916 N POTSDAM AVE #4302                                                                               SIOUX FALLS        SD      57104-7048
THOMAS A PIAZZA             9005 OAK LEAF WAY                                                                                      GRANITE BAY        CA      95746
THOMAS FURMAN               1467 LOVE WAY                                                                                          AUBURN             CA      95603
THOMAS H & JOANNE P HAAG    18969 CARMELO DR N                                                                                     CLINTON TOWNSHIP   MI      48038
TIMOTHY HAWLEY              677 N 9TH ST                                                                                           NOBLESVILLE        IN      46060
TOOMAS & PAMELA HEINMETS    3038 YODER DR                                                                                          THE VILLAGES       FL      32163
UMA GAJAVADA                5600 DEANE AVE                                                                                         LOS ANGELES        CA      90043-2345
UNITED STATES CORPORATION   R/A FOR STRUCTURED STRATEGIES,   17470 N PACESETTER WAY                                                SCOTTSDALE         AZ      85255
                            LLC
VICKI ANDREN                8651 QUEEN AVE S                                                                                       BLOOMINGTON        MN      55431
VICKI L. WICKWIRE           TRUSTEE OF THE PAULINE A CONLEY 2416 HARBOUR COVE DRIVE                                                FORT PIERCE        FL      34949
                            IRRV TRUST
VIPINBHAI D & SAROJ PATEL   1347 ESSEX DR                                                                                          HOFFMAN ESTATES    IL      60192
VIPINBHAI PATEL             1347 ESSEX DRIVE                                                                                       HOFFMAN ESTATES    IL      60192
VIRGINIA H VATTER           724 YAGER LN                                                                                           THE VILLAGES       FL      32163
WARDROP & WARDROP, PC       ATTN ROBERT F. WARDROP II        300 OTTAWA AVE, SUITE 150                                             GRAND RAPIDS       MI      49503-2308
WARREN & KATHLEEN HORNING   14095 BASELINE RD W                                                                                    QUINCY             WA      98848
WERB & SULLIVAN             ATTN BRIAN A. SULLIVAN, ESQ.     1225 KING STREET                                                      WILMINGTON         DE      19801
WIENIEWITZ FINANCIAL LLC    ATTN TRAE WIENIEWITZ             1606 SCHAEFFER RD STE 100                                             KNOXVILLE          TN      37932-2171
WIENIEWITZ FINANCIAL LLC    ATTN TRAE WIENIEWITZ, R/A        1060 LOVELL RD                                                        KNOXVILLE          TN      37932-3060
WINGET, SPADAFORA &         ATTN: JOEL WERTMAN & DOUGLAS 1528 WALNUT ST., STE 1502                                                 PHILADELPHIA       PA      19102
SCHWARTZBERG LLP            FOGLE
YANITSHA M FELICIANO        18 BRENTANO DR                                                                                         COTO DE CAZA       CA      92679-4918
YANITSHA M FELICIANO        6736 FRIENDS AVE                                                                                       WHITTIER           CA      90601-4432
YANITSHA M FELICIANO        18 BRENTANO DR                                                                                         TRABUCO CANYON     CA      92679-4918
ZHAOXIA ZENG                12674 CARMEL COUNTRY RD                                                                                SAN DIEGO          CA      92130




Page 9 of 9
Case 19-50869-JKS   Doc 45   Filed 05/03/21   Page 21 of 37




                    EXHIBIT C
                                                                                     Case 19-50869-JKS    Doc 45   Filed 05/03/21   Page 22 of 37

Name                          Address1                        Address2                      Address3               Address4              City               State   Zip

3X A CHARM, LLC               HARVARD BUSINESS SERVS, INC R/A 16192 COASTAL HWY                                                          LEWES              DE      19958
ADAMS EZ TAX LLC              ATTN: JACE MCDONALD, R/A        211 E JUNE STREET                                                          ADAMS              WI      53910-9304
ALAN MICKELSON                1406 LINN ST                                                                                               BOONE              IA      50036
ALBERT PAYNE                  303 S. DITMAR ST                                                                                           OCEANSIDE          CA      92054
ALBERT PAYNE                  PO BOX 5284                                                                                                SHERMAN OAKS       CA      91413-5284
AMERICAN PROSPERITY LLC       ATTN: TAYLOR D. OGDEN, R/A      1438 SOUTH 235 WEST                                                        OREM               UT      84058
ANDRES PINA                   19962 ROSCOE BLVD, APT 4                                                                                   WINNETKA           CA      91306-1964
ANDRES PINA                   13545 LEADWELL ST                                                                                          VAN NUYS           CA      91405-2794
ANGELA CHATHAM                327 BOSTON DR                                                                                              NORTH SALT LAKE    UT      84054
ANNA SANTACROCE               PO BOX 783                                                                                                 MONTROSE           CO      81402
ANNUA GROUP LLC               ATTN: JOSHUA DARLING, OFFICER   9690 S 300 W                  STE 308                                      SANDY              UT      84070
ANNUA GROUP LLC               9690 S 300 W, STE 308                                                                                      SANDY              UT      84070
ANNUA GROUP LLC               ATTN: KATHRYN & LYNN MERRITT    7757 N. MOUNTAIN ASH WAY                                                   EAGLE MOUNTAIN     UT      84005
ANNUA GROUP LLC               ATTN: JOSHUA DARLING, OFFICER   7757 MOUNTAIN ASH WAY                                                      EAGLE MOUNTAIN     UT      84005
ASHBY & GEDDES, P.A.          ATTN WILLIAM P BOWDEN; B.       500 DELAWARE AVE 8TH FL       PO BOX 1150                                  WILMINGTON         DE      19899-1150
                              KEENAN
ASPEN GLEN ENTERPRISES LTD    ATTN JOHN WILLIAMS HUGGINS,     14713 ULSTER LOOP                                                          THORNTON           CO      80602
                              R/A
ASPEN GLEN LLC                ATTN: PATRICK J. HINER, R/A     1775 ALLEGHENY DR                                                          COLORADO SPRINGS   CO      80919
BARBARA LOIS FELDMAN          10 CITY PLACE, APT. #5A                                                                                    WHITE PLAINS       NY      10601
BARBARA & JAY WEISER          C/O BARBARA A WEISER            PO BOX 541                                                                 COLLINSVILLE       IL      62234-0541
BARBARA A WEISER AND JAY R    PO BOX 7                                                                                                   EARLVILLE          IL      60518-0007
WEISER
BARBARA B SMITH               1006 FOREST HAVEN CT                                                                                       CONROE             TX      77384-3500
BARBARA LOIS FELDMAN          321 WAGNER AVE                                                                                             MAMARONECK         NY      10547-2837
BCM BENEFITS INC.             ATTN: RANCE BRADSHAW, CEO       1815 LEMOYNE                                                               SYRACUSE           NY      13208-1328
BCM BENEFITS INC.             ATTN: RANCE BRADSHAW, CEO       17502 TALLY HO COURT                                                       ODESSA             FL      33556-1815
BCM BENEFITS INC.             ATTN: RANCE BRADSHAW, CEO       104 LIND AVE                                                               SYRACUSE           NY      13211
BRADFORD SOLUTIONS, LLC       ATTN: MARCUS BRAY, R/A          10 ENTRADA CIRCLE                                                          AMERICAN CANYON    CA      94503
BRET J PARENT                 8129 PIPES LANE                                                                                            ETHEL              LA      70730
BRIAN & MARGARET SCOTT        136 BRIANT ST                                                                                              GRETNA             LA      70054
BRUCE MOORE                   12682 N RYE DR                                                                                             MARANA             AZ      85653
CARBONDALE BASALT OWNERS,     C/O A REGISTERED AGENT, INC.    8 THE GREEN, SUITE A                                                       DOVER              DE      19901
LLC
CHRISTOPHER & SARAH CAPUANO   88 MULCAHY DR                                                                                              W SPRINGFIELD      MA      01089
CLUBCORP HOLDINGS INC         ATTN ERIC AFFELDT CEO           3030 LBJ FREEWAY, STE 600                                                  DALLAS             TX      75234
CLUBCORP INC                  ATTN MATTHEW ELLISON, R/A       160B GUTHRIE LN, STE 13                                                    BRENTWOOD          CA      94513
CORNELIUS H VANVUGHT          2082 SEAWIND CT                                                                                            INDIALANTIC        FL      32903
CORPORATION SERVICE           IALT ENHANCED INCOME            251 LITTLE FALLS DRIVE                                                     WILMINGTON         DE      19808
COMPANY, R/A FOR              PORTFOLIO LLC

Page 1 of 6
                                                                                          Case 19-50869-JKS                   Doc 45      Filed 05/03/21   Page 23 of 37

Name                             Address1                            Address2                            Address3                         Address4              City               State   Zip

CT CORP SYSTEM, R/A              RE: PROVIDENT TRUST GRP LLC         701 S. CARSON ST. STE. 200                                                                 CARSON CITY        NV      89701
                                 ADMIN & CUST
DANIEL K GWINN                   5046 LEE RD                                                                                                                    SOUTH BLOOMFIELD   OH      43103
DAVANA SHERMAN OAKS OWNERS C/O A REGISTERED AGENT, INC. AS 8 THE GREEN, SUITE A                                                                                 DOVER              DE      19901
LLC                        R/A
DAVID JOHNSON                    PO BOX 82223                                                                                                                   COLUMBUS           OH      43202-0223
DAVID JOHNSTON                   2929 KENNY RD                                                                                                                  COLUMBUS           OH      43221-2415
DAVID JOHNSTON                   2804 N HIGH ST # 82223                                                                                                         COLUMBUS           OH      43202
DAVID KELEDJIAN                  9014 SOPHIA AVE                                                                                                                NORTH HILLS        CA      91343
DAVID S ROITFARB                 13920 MOORPARK ST # 201                                                                                                        SHERMAN OAKS       CA      91403
DAYNE ROSEMAN                    PRECISE INVESTMENT GROUP            5420 YOLANDA AVE. #131                                                                     TARZANA            CA      91356
DAYNE ROSEMAN                    5420 YOLANDA AVE. #131                                                                                                         TARZANA            CA      91356
DAYNE ROSEMAN                    ATTN JEFFREY L. COX, ESQ.           SALLAH ASTARITA & COX, LLC          3010 N. MILITARY TRAIL STE 210                         BOCA RATON         FL      33431
DAYNE ROSEMAN                    STERN LLC                           ATTN SAMUEL A STERN, ESQ.           333 SE 2ND AVE STE 2000                                MIAMI              FL      33131-2185
DAYNE ROSEMAN                    ATTN MATTHEW RESNIK                 RESNIK HAYES MORADI LLP             17609 VENTURA BLVD, STE 314                            ENCINO             CA      91316
DAYNE ROSEMAN-PRECISE            18028 ERWIN ST                                                                                                                 ENCINO             CA      91316
INVESTMENT GROUP L
DEL WITTLER                      1748 E 18TH ST                                                                                                                 LOVELAND           CO      80538-4274
DEVON MASON, INC.                ATTN: IVAN ACEVEDO, CEO             515 SOUTH FLOWER STREET, 36TH                                                              LOS ANGELES        CA      90067
                                                                     FLOOR
DEVON MASON, INC.                ATTN: NEAL MARKS, R/A               23801 CALABASAS ROAD, SUITE                                                                CALABASAS          CA      91302-1664
                                                                     2026
DEVON MASON, INC.                ATTN: IVAN ACEVEDO CEO              10311 JOVITA AVE                                                                           CHATSWORTH         CA      91311
DIANA SEHL                       2500 BRETON WOOD DR SE              UNIT 3035                                                                                  GRAND RAPIDS       MI      49512
DIAZ RETIREMENT CONSULTANTS      ATTN EDUARDO DIAZ                   2113 GOVERNMENT STREET, #D2                                                                OCEAN SPRINGS      MS      39564
DIAZ RETIREMENT CONSULTANTS      ATTN: EDUARDO DIAZ                  107 SAN SOUCI AVE                                                                          OCEAN SPRINGS      MS      39564-5340
DONALD A. MACKENZIE, R/A FOR     OLD SECURITY FINANCIAL GROUP        18 AUGUSTA PINES DRIVE, #200-E                                                             SPRING             TX      77389
                                 INC
EDUARDO G DIAZ                   2113 GOVERNMENT ST STE D2                                                                                                      OCEAN SPRINGS      MS      39564
ELIZABETH A JANOVSKY             502 CHULA VISTA AVE                                                                                                            LADY LAKE          FL      32159
FAITHWAY FINANCIAL SOLUTIONS     ATTN FLOYD POWELL, R/A              3107 HIGH POINT ROAD                PO BOX 1876                                            ALBERTVILLE        AL      35950
LLC
FAITHWAY FINANCIAL SOLUTIONS     PO BOX 1876                                                                                                                    ALBERTVILLE        AL      35950
LLC
FERNE KORNFELD AND BARRY         5929 NW 84TH TERRACE                                                                                                           PARKLAND           FL      33067
KORNFELD
FLOYD E POWELL                   PO BOX 1876                                                                                                                    ALBERTVILLE        AL      35950
FORREST FINANCIAL LLC            ATTN: GARY A FORREST, R/A           5250 WYNDEMERE COMMON SQ                                                                   SWARTZ CREEK       MI      48473
FRANCES FERNANDEZ                421 VASSAR PL                                                                                                                  FISHKILL           NY      12524
GAIL MARIE BUSH                  70 SW CENTURY DRIVE, STE. 100-416                                                                                              BEND               OR      97702
GAIL MARIE BUSH, AS TRUSTEE OF   GAIL MARIE BUSH TRUST DATED         70 SW CENTURY DRIVE, STE. 100-416                                                          BEND               OR      97702
THE                              12/21/2001


Page 2 of 6
                                                                                          Case 19-50869-JKS             Doc 45   Filed 05/03/21   Page 24 of 37

Name                              Address1                         Address2                           Address3                   Address4              City               State   Zip

GARY A FORREST                    5250 WYNDEMERE COMMON                                                                                                SWARTZ CREEK       MI      48473
                                  SQUARE
GARY L BURKE                      7303 CALICO CIR                                                                                                      CORONA             CA      92881
GENE H LANGENBERG                 1240 E ONTARIO AVE STE 102                                                                                           CORONA             CA      92881
GENE LANGENBERG                   121 WILGAR DR                                                                                                        LA HABRA           CA      90631-5219
GENE LANGENBERG                   7202 SARSAPARILLA DR                                                                                                 CORONA             CA      92881-4134
GEOFFREY JOHNSON                  PO BOX 2785                                                                                                          TEMPE              AZ      85280
GLEN D BARNES                     1018 PINE HILL ROAD                                                                                                  FAYETTEVILLE       NC      28305
GREGORY N JOHNSON                 848 N RAINBOW BLVD # 5474                                                                                            LAS VEGAS          NV      89107
GREYS RIVER CONSULTING            R/A FOR ANNUA GROUP LLC          7757 MOUNTAIN ASH WAY                                                               EAGLE MOUNTAIN     UT      84005
HALE BOOKKEEPING SERV INC         R/A FOR ASPEN GLEN INC           PO BOX 2687                                                                         GRAND JUNCTION     CO      81502
HEIDI M PILANT                    839 OAKWOOD AVE                                                                                                      VALLEJO            CA      94591
HELEN S FONG                      4070 BACON AVE                                                                                                       BERKLEY            MI      48072
IALT ENHANCED INCOME              ATTN: IVAN ACEVEDO, MANAGING 515 S. FLOWER STREET, 36TH FLOOR                                                        LOS ANGELES        CA      90071
PORTFOLIO I LLC                   PRINCIPAL
IALT ENHANCED INCOME              ATTN: IVAN ACEVEDO               23801 CALABASAS ROAD, SUITE                                                         CALABASAS          CA      91302-1664
PORTFOLIO I LLC                                                    2026
IALT ENHANCED INCOME              ATTN: CHRISTIAN KATZMAN,         888 SOUTH FIGUEROA ST., STE. 100                                                    LOS ANGELES        CA      90017
PORTFOLIO I LLC                   MANAGING PRINCIPAL
IALT ENHANCED INCOME              ATTN: IVAN ACEVEDO,              10311 JOVITA AVE                                                                    CHATSWORTH         CA      91311
PORTFOLIO I LLC                   MANAGEMENT PRIN
IALT ENHANCED INCOME              ATTN CHRISTIAN KATZMAN,          10311 JOVITA AVE                                                                    CHATSWORTH         CA      91311
PORTFOLIO I LLC                   MANAGING PRIN
IAN RUBIN INSURANCE AGENCY        D/B/A KAR INSURANCE              ATTN IAN RUBIN, OFFICER &          28310 ROADSIDE DR #133                           AGOURA HILLS       CA      91301
INC                                                                REGISTERED AGENT
IN TREND STAGING LLC              THE CO CORP. AS R/A              251 LITTLE FALLS DR.                                                                WILMINGTON         DE      19808
INTEGRITY PLUS CONSULTING, INC.   ATTN: SEAN RENNINGER, R/A        4570 VAN NUYS BLVD, STE. 371                                                        SHERMAN OAKS       CA      91403
IRMGARD HERRMANN                  921 SW 70TH WAY                                                                                                      NORTH LAUDERDALE   FL      33068
IRMGARD HERRMANN                  921 SW 70TH WAY                                                                                                      NORTH LAUDERDAL    FL      33068
JACK BURNS FINANCIAL              ATTN: JOHN BURNS, PRESIDENT      2020 EAST OAK ST.                                                                   ALGONA             IA      50511
JACOB A. WEISS                    4600 NAGLE AVE                                                                                                       SHERMAN OAKS       CA      91423-3228
JACOB A. WEISS                    4555 SYLMAR AVE #224                                                                                                 SHERMAN OAKS       CA      91423
JACQUELINE SUAREZ                 10274 BARTEE AVENUE                                                                                                  ARLETA             CA      91331
JAMES A DUDA TA                   C/O DEBORAH KOLIS                4500 TUXHORN RD                                                                     SPRINGFIELD        IL      62712
JANET G & MICHAEL K DAHLEN        4815 SE SAND RD                                                                                                      IOWA CITY          IA      52240
JANOVSKY A ELIZABETH              11276 STEWART LOOP                                                                                                   OXFORD             FL      34484-3499
JANOVSKY A ELIZABETH              2708 BIGELOW DR                                                                                                      SARASOTA           FL      34239-4804
JEFFREY DEANGELIS                 215 N CORDOVA STREET, APT. C                                                                                         BURBANK            CA      91505
JERI SHAPIRO                      4606 WILLIS AVE, APT 311                                                                                             SHERMAN OAKES      CA      91403
JOANN WELLS                       1900 SCOFIELD RIDGE PKWY #1801                                                                                       AUSTIN             TX      78727
JOANN WELLS                       11015 SHELDON RD # 102                                                                                               HOUSTON            TX      77044-6009


Page 3 of 6
                                                                                           Case 19-50869-JKS         Doc 45   Filed 05/03/21   Page 25 of 37

Name                             Address1                           Address2                           Address3               Address4              City               State   Zip

JOANN WELLS                      1201 ENTERPRISE AVE APT 522                                                                                        LEAGUE CITY        TX      77573-2983
JOHN BOYLAN                      5408 GROVE COVE DRIVE                                                                                              MCKINNEY           TX      75071-8335
JOHN FAGAN                       23241 ALPINE                                                                                                       MISSION VIEJO      CA      92692
JOHN M SCHROEDER                 15902 REDWOOD PL                                                                                                   HOUSTON            TX      77079
JOHN R BURNS TRUST               500 N CHURCH ST                                                                                                    ALGONA             IA      50511
JOYCE W WEBB                     10116 GRANDE SHORES WAY                                                                                            KNOXVILLE          TN      37922
JP SNYDER INC                    ATTN: JEFFREY P SNYDER, R/A        3438 EAST LAKE ROAD, STE. 14-672                                                PALM HARBOR        FL      34685
JRH MARKETING, INC               ATTN JAMES R HERBST, R/A           10 S MAIN                          PO BOX 1511                                  BAKER              MT      59313
KAREN I CLARA                    38221 FERNHILL CT                                                                                                  CLINTON TOWNSHIP   MI      48038
KAREN VLASAK                     639 CROWN RIDGE DR                                                                                                 COLORADO SPRINGS   CO      80904
KASHISHIAN LAW LLC               ATTN ANN KASHISHIAN                501 SILVERSIDE RD, STE 85                                                       WILMIINGTON        DE      19809
KENNETH W. PITCHER, TRUSTEE OF   FT OF KENNETH W. PITCHER           58380 JOSHUA LANE                                                               YUCCA VALLEY       CA      92284
THE
KEVIN MARTIN                     7 MARSHALL ROAD                                                                                                    HAMPSTEAD          NH      03841
LAVINIA & DANIEL MITREA          5239 E HARTFORD AVE                                                                                                SCOTTSDALE         AZ      85254
LIFE PLAN ADVISORS INC           ATTN STEVE HOOD, PRESIDENT         90 LAWRENCE AVENUE                                                              SMITHTOWN          NY      11787
LIFE PLAN ADVISORS INC           ATTN STEVE HOOD, PRESIDENT         33 REDAN DR                                                                     SMITHTOWN          NY      11787-4409
LOGAN TURRENTINE                 405 HAGER DR                                                                                                       OCOEE              FL      34761
LYDECKER DIAZ                    ATTN: CARLOS DE ZAYAS              1221 BRICKELL AVENUE, 19TH FL                                                   MIAMI              FL      33131
MARTIN SCHNEIDER                 7860 MISSION CENTER CRT, STE 205                                                                                   SAN DIEGO          CA      92108-1331
MARTIN SCHNEIDER                 640 CAMINO DE LA REINA # 1311                                                                                      SAN DIEGO          CA      92108
MICHAEL & JUDITH WERNER          81 ELKINS LAKE                                                                                                     HUNTSVILLE         TX      77340
MICHAEL & LOUISE PITCHER         3466 JULIAN AVE                                                                                                    LONG BEACH         CA      90808
MICHAEL D LORING                 104 THREE OAK LN                                                                                                   CONWAY             SC      29526
MICHAEL ROBINSON                 5318 E 2ND ST # 812                                                                                                LONG BEACH         CA      90803
MIDLAND LOOP ENTERPRISES, LLC    C/O A REGISTERED AGENT, INC.       8 THE GREEN, SUITE A                                                            DOVER              DE      19901
MORGAN COMMODORE                 1868 W 38TH PL                                                                                                     LOS ANGELES        CA      90062
NAA INSURANCE AGENCY CORP        DBA ADLERS INSURANCE AGENCY 86 E ROUTE 59                                                                          SPRING VALLEY      NY      10977
NAA INSURANCE AGENCY, CORP.      ATTN: ANDY ALBRIGHT, CEO           30 EISENHOWER AVENUE                                                            SPRING VALLEY      NY      10977
NANCI BRAUN                      555 22ND CRT                                                                                                       VERO BEACH         FL      32962
OLD SECURITY FINANCIAL GROUP     ATTN DONALD MACKENZIE,             15 POST SHADOW ESTATE CT                                                        SPRING             TX      77389-4970
INC                              DIRECTOR
PRESTIGE INSURANCE SERVICES,     ATTN TED L. DECORTE, MANAGER       7380 S EASTERN AVENUE, STE.                                                     LAS VEGAS          NV      89123
LLC                                                                 124-288
PRESTIGE INSURANCE SERVICES,     ATTN CHRISTINE J. DECORTE, R/A     7380 S EASTERN AVENUE, STE.                                                     LAS VEGAS          NV      89123
LLC                                                                 124-288
PROV. TR GP-FBO GENEVA LLC       ATTN WAYNE W JOHNSON R/A           610 E 400 S                                                                     BURLEY             ID      83318
ICA
RANCE BRADSHAW                   15733 STARLING WATER DR                                                                                            LITHIA             FL      33547



Page 4 of 6
                                                                                       Case 19-50869-JKS             Doc 45    Filed 05/03/21   Page 26 of 37

Name                           Address1                          Address2                        Address3                      Address4              City              State   Zip

RAYMOND AVER                   COUNSEL TO SEARCHLIGHT FIN, C
                               RAKNESS
RAYMOND M CHAMBERS & SARAH 8110 TARBELL RD                                                                                                           HOUSTON           TX      77034
E. CHAMBERS
REBECCA K WITTLER              4947 LUCERNE AVE # 340                                                                                                LOVELAND          CO      80538
RELIANT GROUP 360 CORP.        16740 GLEN WAY                                                                                                        WESTFIELD         IN      46062-6837
RELIANT GROUP 360 CORP.        1196 LAZIO COURT                                                                                                      GREENWOOD         IN      46143
RELIANT GROUP 360 CORP.        ATTN: ROB WHITLOW, PRESIDENT      11807 ALLISONVILLE ROAD, #566                                                       FISHERS           IN      46038
ROBERT A HUDSON                3534 W BLUFF RD                                                                                                       ORANGE            TX      77632
ROBERT SHAPIRO                 C/O DLA PIPER LLP                 ATTN: RYAN D. O'QUINN           200 S. BISCAYNE BLVD. #2500                         MIAMI             FL      33131
ROBERT W & NEOMA F HASKINS     33 PECAN ORCHARD RD                                                                                                   DENISON           TX      75020
ROCHELLE BERMAN                11220 SW 111 ST                                                                                                       MIAMI             FL      33176
RONALD HARVEY
RONALDO G ESPIRITU             3059 YOUNG BOUVIER AVE                                                                                                HENDERSON         NV      89044
RONALDO G ESPIRITU             3059 YOUNG BONVIER AVE                                                                                                HENDERSON         NV      89044-1656
ROXANNE TRENT                  PO BOX 363                                                                                                            DELAVAN           WI      53115-0363
ROXANNE TRENT                  N 5620 COUNTY ROAD, P                                                                                                 DELAVAN           WI      53115
SCHULZE FRLT AGRMT 05/26/05    14460 BERGMAN RD                                                                                                      YORKSHIRE         OH      45388
SCHWARTZ MEDIA BUYING CO, LLC A REGISTERED AGENT, INC. AS R/A    8 THE GREEN, STE. A                                                                 DOVER             DE      19901
SCOTT SCHWARTZ                 1645 VILLAGE CENTER CIRCLE STE                                                                                        LAS VEGAS         NV      89134
                               170
SCOTT SCHWARTZ                 UP AND COMING CAPITAL, LLC        5517 SUNNYSLOPE AVE                                                                 SHERMAN OAKS      CA      91401
SCOTT SCHWARTZ                 UP AND COMING CAPITAL, LLC        8831 VENICE BLVD                                                                    LOS ANGELES       CA      90034-3223
SCOTT SCHWARTZ 2               5251 VINELAND AVE # 603                                                                                               NORTH HOLLYWOOD   CA      91601
SESCO BENEFIT SERVICES INC     ATTN PETER D. HOLLER, R/A         716 ANDERSON ST                                                                     BRISTOL           TN      37620-2230
SESCO BENEFITS SERVICE INC     ATTN PETER D HOLLER, R/A          PO BOX 1965                                                                         BRISTOL           TN      37621
SHANOID A MAYS                 16760 DEVONSHIRE ST APT 12                                                                                            GRANADA HILLS     CA      91344
SHERYL A WHITLOCK              5 HENRY WAY                                                                                                           ELKTON            MD      21921
SHERYL A WHITLOCK              17942 TORRY PINES PL                                                                                                  LEWES             DE      19958-5924
SHERYL A WHITLOCK              4747 S. WASHINGTON AVE, APT 125                                                                                       TITUSVILLE        FL      32780-7326
SHUANG HUO                     756 LAS LOMAS DR                                                                                                      MILPITAS          CA      95035
STOVER R/E PARTNERS LLC        A REGISTERED AGENT, INC. AS R/A   8 THE GREEN, STE. A                                                                 DOVER             DE      19901
SUMNER ABRAMSON RLT            13103 SALINAS POINT WAY                                                                                               DELRAY BEACH      FL      33446
TALBERT WEALTH, INC.           ATTN: STEVEN MICHAEL GLICK, R/A 10743 E FLORIAN AVE                                                                   MESA              AZ      85208-7146
TALBERT WEALTH, INC.           ATTN: STEVEN MICHAEL GLICK, R/A 645 TALBERT AVE                                                                       SIMI VALLEY       CA      93065
TERI LAMBERTZ                  2301 E LUSTER KANE                                                                                                    DES MOINES        IA      50320
THE BOYLAN GROUP, INC.         ATTN: JOHN BOYLAN, R/A            2817 COUNTRY VALLEY ROAD                                                            GARLAND           TX      75043
THE HUFF IRREVOCABLE TRUST     ATTN I CLEVELAND HUFF, TRUSTEE    201 S GREENFIELD RD LOT 251                                                         MESA              AZ      85206-1233



Page 5 of 6
                                                                                    Case 19-50869-JKS   Doc 45   Filed 05/03/21   Page 27 of 37

Name                             Address1                       Address2                     Address3            Address4              City             State   Zip

THE LAW OFFICE OF JAMES TOBIA,   ATTN JAMES TOBIA               1716 WAWASET STREET                                                    WILMINGTON       DE      19806
LLC
THE NANCI BRAUN RLT DTD          20 VISTA GARDENS TRL APT 202                                                                          VERO BEACH       FL      32962
06/21/10
THE PETER & KATHERINE VANDER     1668 PICADILLY WAY                                                                                    MANTECA          CA      95336
WERFF RT
THE SARACHEK LAW FIRM            ATTN JOSEPH E SARACHEK ESQ     101 PARK AVENUE 27TH FLOOR                                             NEW YORK         NY      10178
THE THREE FOURTEEN COMPANY       ATTN: ANDRES PINA, R/A         19962 ROSCOE BLVD, APT 4                                               WINNETKA         CA      91306-1964
THE THREE FOURTEEN COMPANY       ATTN: ANDRES PINA, R/A         13545 LEADWELL ST                                                      VAN NUYS         CA      91405-2794
THE THREE FOURTEEN COMPANY..     ANDRES PINA                    8437 MILDRED DR W                                                      BOYNTON BEACH    FL      33472
THE TOMMY D & JANET K TROUT TR   10404 W TONOPAH DR                                                                                    PEORIA           AZ      85382
THOMAS DOHERTY                   981 W ARROW HWY # 371                                                                                 SAN DIMAS        CA      91773
THOMAS MASZTAK                   639 BROOKS AVE                                                                                        VENICE           CA      90291-3009
THOMAS MASZTAK                   6121 GLADE AVE                 APT 422                                                                WOODLAND HILLS   CA      91367-3566
THOMAS V & GEORGIA S             3447 E 7635 S                                                                                         SALT LAKE CITY   UT      84121
RASMUSSEN FLT
TROY & LAVENIA HASKETT           3409 S MEADOW DR.                                                                                     INDIANAPOLIS     IN      46239
UP AND COMING LLC                ATTN: SCOT SCHWARTZ, R/A       14225 VENTURA BLVD STE 100                                             SHERMAN OAKS     CA      91423
VALERIE J GALBASINI              11018 E LINDNER AVE                                                                                   MESA             AZ      85209
VLCHETR THONG                    602 30TH AVE                                                                                          SAN FRANCISCO    CA      94121-2823
VLCHETR THONG                    706 27TH AVENUE                                                                                       SAN FRANCISCO    CA      94121
WILLIAM DEATON                   PO BOX 1482                                                                                           PINELLAS PARK    FL      33780
WILLIAM R. DEATON                5855 62ND AVENUE, UNIT 102                                                                            PINELLAS PARK    FL      33781-5405
WINSTON & STRAWN LLP             ATTN DAVID NEIER, ESQ          200 PARK AVE                                                           NEW YORK         NY      10166-4193




Page 6 of 6
Case 19-50869-JKS   Doc 45   Filed 05/03/21   Page 28 of 37




                    EXHIBIT D
                                                                                     Case 19-50869-JKS                   Doc 45      Filed 05/03/21   Page 29 of 37

Name                            Address1                        Address2                            Address3                         Address4              City              State   Zip

AKERMAN LLP                     ATTN: MICHAEL I GOLDBERG, ESQ   201 E LAS OLAS BLVD STE 1800                                                               FORT LAUDERDALE   FL      33301-4442
CHIPMAN BROWN CICERO &          ATTN ROBERT A WEBER, MARK L     HERCULES PALZA                      1313 NORTH MARKET ST, STE 5400                         WILMINGTON        DE      19801
COLE, LLP                       DESGROSSEILLIERS
KTBS LAW LLP                    ATTN JONATHAN M. WEISS          1801 CENTURY PARK EAST, 26TH FLR                                                           LOS ANGELES       CA      90067
KTBS LAW LLP                    ATTN DAVID A. FIDLER            1801 CENTURY PARK E STE 2600                                                               LOS ANGELES       CA      90067
KTBS LAW LLP                    ATTN MICHAEL L. TUCHIN          1801 CENTURY PARK E STE 2600                                                               LOS ANGELES       CA      90067-2328
MCCABE, WEISBERG & CONWAY,      ATTN JANET Z. CHARLTON          1407 FOULK ROAD, SUITE 204                                                                 WILMINGTON        DE      19803
LLC
MCCABE, WEISBERG & CONWAY,      ATTN MICHAEL K PAK ESQ          1407 FOULK ROAD, SUITE 204                                                                 WILMINGTON        DE      19803
LLC
OFFICE OF THE UNITED STATES     REGION 3                        ATTN TIMOTHY J. FOX, JR             844 KING STREET, SUITE 2207      LOCKBOX 35            WILMINGTON        DE      19801
TRUSTEE
PACHULSKI STANG ZIEHL & JONES   ATTN RICHARD M. PACHULSKI       10100 SANTA MONICA                                                                         LOS ANGELES       CA      90067-4100
LLP                                                             BOULEVARD, 13TH FLOOR
PACHULSKI STANG ZIEHL & JONES   ATTN BRADFORD J SANDLER         919 N. MARKET STREET, 17TH FLOOR                                                           WILMINGTON        DE      19801
LLP
PACHULSKI STANG ZIEHL & JONES   ATTN COLIN R. ROBINSON          919 N. MARKET STREET, 17TH FLOOR                                                           WILMINGTON        DE      19801
LLP
PACHULSKI STANG ZIEHL & JONES   ATTN ANDREW W CAINE             919 N. MARKET STREET, 17TH FLOOR                                                           WILMINGTON        DE      19899
LLP
SQUIRE PATTON BOGGS (US) LLP    ATTN CHRISTOPHER J. GIAIMO      2550 M STREET, NW                                                                          WASHINGTON        DC      20037
YOUNG & BROOKS, P.A.            ATTN STUART A. YOUNG, ESQ.      1860 FOREST HILL BLVD., SUITE 201                                                          WEST PALM BEACH   FL      33406




Page 1 of 1
Case 19-50869-JKS   Doc 45   Filed 05/03/21   Page 30 of 37




                    EXHIBIT E
                                                                                         Case 19-50869-JKS                 Doc 45      Filed 05/03/21   Page 31 of 37

Name                              Address1                         Address2                            Address3                        Address4              City             State   Zip          Email

ALAN K HOFFMAN                    C/O STRUCTURED STRATEGIES, LLC   7420 E WANDERING RD                                                                       TUCSON           AZ      85750-6213   hoffmanalan@msn.com
ALTERNATIVE PORTFOLIO             ATTN: RICHARD RENSHAW            633 LAKEVIEW RD                                                                           LAKE ST LOUIS    MO      63367        rich.findme@gmail.com
SOLUTIONS LLC
ANDY GOLDSTEIN                    COUNSEL TO V COSTELLO                                                                                                                                            agoldstein@mglspc.com
ATLANTIC INSURANCE AND            AL KLAGER                        5295 E 1ST SQ SW                                                                          VERO BEACH       FL      32968-2248   alk44@bellsouth.net
FINANCIAL SERVICES
BENESCH, FRIEDLANDER, COPLAN      ATTN: JENNIFER R HOOVER          222 DELAWARE AVE, STE 801                                                                 WILMINGTON       DE      19801-1611   jhoover@beneschlaw.com
& ARONOFF LLP
BENESCH, FRIEDLANDER, COPLAN      ATTN: KEVIN M CAPUZZI            222 DELAWARE AVE, STE 801                                                                 WILMINGTON       DE      19801-1611   kcapuzzi@beneschlaw.com
& ARONOFF LLP
BENESCH, FRIEDLANDER, COPLAN      ATTN: MATTHEW D BEEBE            222 DELAWARE AVE, STE 801                                                                 WILMINGTON       DE      19801-1611   mbeebe@beneschlaw.com
& ARONOFF LLP
BENNER-ROTHBOECK                  ATTN: THOMAS BENNER              1008 5TH ST. #1706                                                                        ANACORTES        WA      98221        TOM@BEROLAW.COM
BUCHANAN INGERSOLL & ROONEY ATTN MARY F. CALOWAY, ESQ.             919 N MARKET ST. SUITE 1500                                                               WILMINGTON       DE      19801        mary.caloway@bipc.com
PC
BUCHANAN INGERSOLL & ROONEY ATTN GEOFFREY G. GRIVNER               919 NORTH MARKET STREET, SUITE                                                            WILMINGTON       DE      19801        geoffrey.grivner@bipc.com
PC                                                                 990
BUCHANAN INGERSOLL & ROONEY BUCHANAN INGERSOLL & ROONEY 50 S. 16TH STREET, SUITE 200                                                                         PHILADELPHIA     PA      19102        mark.pfeiffer@bipc.com
PC                          PC
CARLO FISCO                       5244 S SLAUSON AVE                                                                                                         CULVER CITY      CA      90230        CFISCO@AOL.COM
CHRISTOPHER J WATSON              6675 W 80TH PL                                                                                                             LOS ANGELES      CA      90045        chriswatson52@gmail.com;
                                                                                                                                                                                                   sehargrovelaw@aol.com
CIARDI CIARDI & ASTIN             ATTN JOSEPH J. MCMAHON JR.       1204 N. KING STREET                                                                       WILMINGTON       DE      19801        JMCMAHON@CIARDILAW.COM
CLEAR COUNSEL LAW GRP ESTATE      W. PERRY AKA H. PERRY ATTN: M.   7473 W. LAKE MEAD BLVD., STE 100                                                          LAS VEGAS        NV      89128        INFO@CLEARCOUNSEL.COM
OF                                ABRAMS ESQ
COOPER LEVENSON PA                ATTN: EDWARD A. CORMA ESQ &      30 FOX HUNT DR.                                                                           BEAR             DE      19701        ecorma@cooperlevenson.com;
                                  ERIC A. BROWNDORF                                                                                                                                                ebrowndorf@cooperlevenson.com
COUNSEL TO MARIE WALTERS-GILL     KENNETH L. GROSS, ESQ.           THAV GROSS                          30150 TELEGRAPH RD. SUITE 444                         BINGHAM FARMS    MI      48025        kengross@thavgross.com
CROSS & SIMON, LLC                ATTN DAVID G HOLMES              1105 NORTH MARKET ST., STE 901      PO BOX 1380                                           WILMINGON        DE      19899-1380   dholmes@crosslaw.com
CYNTHIA L. CARROLL, P.A.          ATTN: MICHELLE BERKELEY-AYRES    CYNTHIA L. CARROLL                  262 CHAPMAN RD., STE 108                              NEWARK           DE      19702        Michelle@cynthiacarrolllaw.com
D ETHAN JEFFERY                                                                                                                                                                                    EJeffery@MurphyKing.com
DANIEL KING                       3435 WILSHIRE BLVD., STE 1111                                                                                              LOS ANGELES      CA      90010        DJYKING@GMAIL.COM
DARIN BAKER                       4804 LAUREL CANYON BLVD, #747                                                                                              VALLEY VILLAGE   CA      91607        DARINBAKERKING@GMAIL.COM
DENNIS C. BELLI ATTORNEY AT LAW   536 S HIGH ST 2ND FLOOR                                                                                                    COLUMBUS         OH      43215        bellilawoffice@yahoo.com
DONOVAN KNOWLES                   14455 DICKENS ST, APT 12                                                                                                   SHERMAN OAKS     CA      91423        DONOVANCKNOWLES@YAHOO.COM
ELIZABETH J HASKELL               2746 FYNAMORE LN                                                                                                           DOWNINGTOWN      PA      19335        elizabethjhaskell@gmail.com
GARTENBERG GELFAND HAYTON         EDWARD GARTENBERG                15260 VENTURA BOULEVARD, SUITE                                                            SHERMAN OAKS     CA      91403        egartenberg@gghslaw.com
LLP                                                                1920
GELLERT SCALI BUSENKELL &         ATTN CHARLES J BROWN III, ESQ    1201 N ORANGE ST STE 300                                                                  WILMINGTON       DE      19801        cbrown@gsbblaw.com
BROWN LLC
GIRARD GIBBS LLP                  ATTN DANIEL C. GIRARD, ESQ.      601 CALIFORNIA STREET, SUITE 1400                                                         SAN FRANCISCO    CA      94108        dcg@giradgibbs.com
GREGG W BUTLER                    570 E 900 S                                                                                                                OREM             UT      84097-7159   greggwbutler@yahoo.com
GREGG W BUTLER                    570 E 900 S                                                                                                                OREM             UT      84097-7159   GREGGWBUTLER@YAHOO.COM
HAROLD L LUSTIG IRA               290 VIA CASITAS #305                                                                                                       GREENBRAE        CA      94904        rindy@rindyyoga.com


Page 1 of 3
                                                                                       Case 19-50869-JKS                  Doc 45      Filed 05/03/21   Page 32 of 37

Name                           Address1                           Address2                           Address3                         Address4              City             State   Zip          Email

HART PLACEMENT AGENCY INC      ATTN ANNIE H. GHAW, RA             21801 ROSCOE BLVD # 149                                                                   CANOGA PARK      CA      91304        HReadshaw@eckertseamans.com;
                                                                                                                                                                                                  arogin@eckertseamans.com
HULL & CHANDLER, P.A.          ATTN: FELTON PARRISH ESQ.          1001 MOREHEAD SQUARE DRIVE         STE 450                                                CHARLOTTE        NC      28203        felton.parrish@alexanderricks.com
JEFFREY WENDEL                 O'KELLY, ERNST & JOYCE, LLC        ATTN MICHAEL J. JOYCE ESQ          901 N. MARKET ST, 10TH FLR                             WILMINGTON       DE      19801        mjoyce@oelegal.com
JEROME H SCHWARTZ              14 S CHICAGO AVE                                                                                                             FREEPORT         IL      61032        jerry7928@yahoo.com
JONES & ASSOC                  ATTN: ROLAND GARY JONES ESQ        1745 BROADWAY, 17TH FLR                                                                   NEW YORK         NY      10019        RGJ@ROLANDJONES.COM
JOSEPH LOOX                    18641 SATICOY ST                   APT 42                                                                                    RESEDA           CA      91335-4954   josephloox@gmail.com
JOSEPH W. ISAAC                12672 LIMONITE AVE., #3E #768                                                                                                EASTVALE         CA      92880        JOSEPH41121@GMAIL.COM
KLEHR HARRISON HARVEY          DAVID S. EAGLE ESQ. & SALLY E.     919 N. MARKET STREET, SUITE 1000                                                          WILMINGTON       DE      19801        deagle@klehr.com;sveghte@klehr.com
BRANZBURG LLP                  VEGHTE, ESQ.
KLEIN LLC                      JULIA BETTINA KLEIN, ESQ.          919 N. MARKET STREET, SUITE 600                                                           WILMINGTON       DE      19801        klein@kleinllc.com
LAW FIRM OF JEFFREY BURR       KENDAL L. WEISENMILLER, ESQ.       COUNSEL TO W. PERRY (AKA           2600 PASEO VERDE PKWY, STE 200                         HENDERSON        NV      89074        Kendal@jeffreyburr.com
                                                                  HERBERT)
LAW OFFICE OF CURTIS A HEHN    ATTN CURTIS A HEHN                 1007 N ORANGE ST 4TH FL                                                                   WILMINGTON       DE      19801        curtishehn@comcast.net
LAW OFFICE OF MARK S. ROHER    ATTN MARK S. ROHER, ESQ.           5701 NW 88TH AVE, SUITE 301                                                               TAMARAC          FL      33321        mroher@markroherlaw.com
LAW OFFICES OF FREDERICK W.    ATTN: FREDERICK W. NESSLER, ESQ.   RE: FIC, LLC                       536 BRUNS LANE, #1                                     SPRINGFIELD      IL      62702        fwn@nesslerlaw.com
NESSLER & ASSOC., LTD.
LEECH TISHMAN FUSCALDO &       ATTN: PATRICK W. CAROTHERS &       525 WILLIAM PENN PL., 28TH FLR                                                            PITTSBURGH       PA      15219        pcarothers@leechtishman.com;
LAMPL LLC                      DANIEL YEOMANS                                                                                                                                                     dyeomans@leechtishman.com;
                                                                                                                                                                                                  mburne@leechtishman.com
LEECH TISHMAN FUSCALDO &       ATTN GREGORY W HAUSWIRTH           1007 N ORANGE ST 4TH FL                                                                   WILMINGTON       DE      19801        ghauswirth@leechtishman.com
LAMPL, LLC
LEVINE KELLOGG LEHMAN          ATTN THOMAS R. LEHMAN              201 SOUTH BISCAYNE BOULEVARD       22ND FLOOR, CITIGROUP CENTER                           MIAMI            FL      33131        trl@lklsg.com
SCHNEIDER + GROSSMAN LLP
MANNING GROSS + MASSENBURG     ATTN MARC J. PHILLIPS, ESQ.        1007 NORTH ORANGE STREET, 10TH                                                            WILMINGTON       DE      19801        mphillips@mgmlaw.com
LLP                                                               FLOOR
MARGOLIS EDELSTEIN             ATTN JAMES E. HUGGETT, ESQ         300 DELAWARE AVENUE, SUITE 800                                                            WILMINGTON       DE      19801        jhuggett@margolisedelstein.com
MATTHEW GILCHRIST              1416 14TH ST                                                                                                                 VERO BEACH       FL      32960        mgilchrist71@gmail.com
MICHAEL & JOYCE SKURICH        5383 MESA DR                                                                                                                 CASTLE ROCK      CO      80108        joyceskurich@icloud.com
MICHELMAN & ROBINSON LLP       ATTN: JEFF FARROW ESQ              17901 VON KARMAN AVE, 10TH FLR                                                            IRVINE           CA      92614        JFARROW@MRLLP.COM
MONSOON BLOCKCHAIN             ATTN: CHRISTOPHER M. BASILE CEO 2877 PARADISE RD., UNIT 702                                                                  LAS VEGAS        NV      89109        cmbasile@monsooncoin.com
STORAGE INC.
MONSOON BLOCKCHAIN             ATTN DR DONALD BASILE CEO          2877 PARADISE RD #702                                                                     LAS VEGAS        NV      89109        don@jdlbinvestments.com;
STORAGE, INC.                                                                                                                                                                                     cmbasile@monsooncoin.com
NORCROSS & JUDD LLP            STEPHEN B. GROW                    150 OTTAWA N.W., SUITE 1500                                                               GRAND RAPIDS     MI      49503        sgrow@wnj.com
OFFICE OF THE UNITED STATES    REGION 3                           ATTN TIMOTHY J. FOX, JR            844 KING STREET, SUITE 2207      LOCKBOX 35            WILMINGTON       DE      19801        Timothy.Fox@usdoj.gov
TRUSTEE
PAULA RINKOVSKY                4240 FULTON AVE UNIT 201                                                                                                     STUDIO CITY      CA      91604-1803   pr1000@sbcglobal.net
PHILLIP 'LARRY' BALL           215 S GLADES TRL                                                                                                             PANAMA CITY      FL      32407        LBALL26@COMCAST.NET
PIA ANDERSON MOSS & HOYT       ATTN ANTHONY GROVER                136 E. SOUTH TEMPLE, SUITE 1900                                                           SALT LAKE CITY   UT      84111        tgrover@pamhlaw.com
POTTER ANDERSON & CORROON      ATTN: R STEPHEN MCNEILL            1313 N MARKET ST, SIXTH FLR                                                               WILMINGTON       DE      19899-0951   rmcneill@potteranderson.com
LLP
PROV. TR GP-FBO STEVEN MIZEL   209 MANGO VIEW DR                                                                                                            ENCINITAS        CA      92024        STEVEMIZEL9@GMAIL.COM
ROTH IRA


Page 2 of 3
                                                                                          Case 19-50869-JKS   Doc 45   Filed 05/03/21   Page 33 of 37

Name                             Address1                        Address2                          Address3            Address4              City           State   Zip          Email

QUN HONG YIN                     10555 CAMINITO WESTCHESTER                                                                                  SAN DIEGO      CA      92126        LILYYIN6@HOTMAIL.COM
RAYMOND AVER                     COUNSEL TO SEARCHLIGHT FIN, C                                                                                                                   ray@averlaw.com
                                 RAKNESS
RONALD HARVEY                                                                                                                                                                    ronaldjharvey@yahoo.com
SACKMANN LAW OFFICE              ATTN STEVEN H. SACKMANN         455 E HEMLOCK ST                                                            OTHELLA        WA      99344        Steve@sackmannlaw.com
SHERRY L COLLVER                 1746 CHATEAU DR SW                                                                                          WYOMING        MI      49519-4916   JCREWSLY@GMAIL.COM
STEINHILBER SWANSON LLP          ATTN: CLAIRE ANN RICHMAN ESQ.   122 W. WASHINGTON AVE., STE 850                                             MADISON        WI      53703        CRICHMAN@STEINHILBERSWANSON.COM
SULLIVAN HAZELTINE ALLINSON LLC ATTN WILLIAM D SULLIVAN          919 N MARKET ST STE 420                                                     WILMINGTON     DE      19801        bsullivan@sha-llc.com
SULLIVAN HAZELTINE ALLINSON LLC ATTN WILLIAM A HAZELTINE         919 N MARKET ST STE 420                                                     WILMINGTON     DE      19801        whazeltine@sha-llc.com
THE LAW FIRM OF LEISAWITZ HELLER EDEN R. BUCHER, ESQ             2755 CENTURY BOULEVARD                                                      WYOMISSING     PA      19610        ebucher@leisawitzheller.com
THE LAW OFFICE JOYCE, LLC        ATTN: MICHAEL J. JOYCE          1225 KING ST., STE 800                                                      WILMINGTON     DE      19801        mjoyce@mjlawoffices.com
THE LAW OFFICE OF JAMES TOBIA,   ATTN JAMES TOBIA                1716 WAWASET ST                                                             WILMINGTON     DE      19806        jtobia@tobialaw.com
LLC
THE LAW OFFICES OF MORLEY        MORLEY MENDELSON, ESQ           21250 HAWTHORNE BOULEVARD,                                                  TORRANCE       CA      90503        mmendelson@mgmbusinesslaw.com
MENDELSON                                                        SUITE 500
THE QUN HONG DOMISSY YIN LT      10555 CAMINITO WESTCHESTER                                                                                  SAN DIEGO      CA      92126        LILYYIN6@HOTMAIL.COM
THE ROSNER LAW GROUP LLC         ATTN FREDERICK B. ROSNER        824 MARKET STREET, SUITE 810                                                WILMINGTON     DE      19801        rosner@teamrosner.com
THE ROSNER LAW GROUP LLC         ATTN SCOTT J. LEONHARDT         824 MARKET ST., SUITE 810                                                   WILMINGTON     DE      19801        leonhardt@teamrosner.com; dloughlin@wnj.com
THE ROSNER LAW GROUP LLC         ATTN JASON A GIBSON             824 N. MARKET ST STE 810                                                    WILMINGTON     DE      19801        gibson@teamrosner.com;
                                                                                                                                                                                 LEONHARDT@TEAMROSNER.COM
THE SARACHEK LAW FIRM            ATTN JOSEPH E SARACHEK ESQ      101 PARK AVENUE 27TH FLOOR                                                  NEW YORK       NY      10178        sarachekesq@gmail.com;
                                                                                                                                                                                 joe@saracheklawfirm.com
THE SARACHEK LAW FIRM            ATTN JONATHAN H. MILLER, ESQ    101 PARK AVE, SUITE 2700                                                    NEW YORK       NY      10178        jon@saracheklawfirm.com;
                                                                                                                                                                                 joe@saracheklawfirm.com
WARDROP & WARDROP, PC            ATTN ROBERT F. WARDROP II       300 OTTAWA AVE, SUITE 150                                                   GRAND RAPIDS   MI      49503-2308   Robb@wardroplaw.com;
WERB & SULLIVAN                  ATTN BRIAN A. SULLIVAN, ESQ.    1225 KING STREET                                                            WILMINGTON     DE      19801        bsullivan@werbsullivan.com
WINGET, SPADAFORA &              ATTN: JOEL WERTMAN & DOUGLAS 1528 WALNUT ST., STE 1502                                                      PHILADELPHIA   PA      19102        Wertman.j@wssllp.com; Fogle.d@wssllp.com
SCHWARTZBERG LLP                 FOGLE




Page 3 of 3
Case 19-50869-JKS   Doc 45   Filed 05/03/21   Page 34 of 37




                    EXHIBIT F
                                                                                      Case 19-50869-JKS               Doc 45      Filed 05/03/21   Page 35 of 37

Name                             Address1                        Address2                        Address3                         Address4              City            State   Zip          Email

ASHBY & GEDDES, P.A.             ATTN WILLIAM P BOWDEN; B.       500 DELAWARE AVE 8TH FL         PO BOX 1150                                            WILMINGTON      DE      19899-1150   wbowden@ashbygeddes.com;
                                 KEENAN                                                                                                                                                      bkeenan@ashbygeddes.com
BARBARA & JAY WEISER             C/O BARBARA A WEISER            PO BOX 541                                                                             COLLINSVILLE    IL      62234-0541   BARBWEST35@GMAIL.COM
BARBARA A WEISER AND JAY R       PO BOX 7                                                                                                               EARLVILLE       IL      60518-0007   jayweiser@weiserfinancialservices.com
WEISER
DAYNE ROSEMAN                    ATTN JEFFREY L. COX, ESQ.       SALLAH ASTARITA & COX, LLC      3010 N. MILITARY TRAIL STE 210                         BOCA RATON      FL      33431        jlc@sallahlaw.com
DAYNE ROSEMAN                    STERN LLC                       ATTN SAMUEL A STERN, ESQ.       333 SE 2ND AVE STE 2000                                MIAMI           FL      33131-2185   samuel.stern@thesternlaw.com
DAYNE ROSEMAN                    ATTN MATTHEW RESNIK             RESNIK HAYES MORADI LLP         17609 VENTURA BLVD, STE 314                            ENCINO          CA      91316        matt@rhmfirm.com
FERNE KORNFELD AND BARRY         5929 NW 84TH TERRACE                                                                                                   PARKLAND        FL      33067        KORNFELDB@GMAIL.COM
KORNFELD
GENE H LANGENBERG                1240 E ONTARIO AVE STE 102                                                                                             CORONA          CA      92881        glangenberg@urs2.net
JACOB A. WEISS                   4600 NAGLE AVE                                                                                                         SHERMAN OAKS    CA      91423-3228   jtobia@tobialaw.com
JAMES A DUDA TA                  C/O DEBORAH KOLIS               4500 TUXHORN RD                                                                        SPRINGFIELD     IL      62712        deborah.kolis@gmail.com
KASHISHIAN LAW LLC               ATTN ANN KASHISHIAN             501 SILVERSIDE RD, STE 85                                                              WILMIINGTON     DE      19809        amk@kashishianlaw.com
LYDECKER DIAZ                    ATTN: CARLOS DE ZAYAS           1221 BRICKELL AVENUE, 19TH FL                                                          MIAMI           FL      33131        cdz@lydeckerdiaz.com
MICHAEL & LOUISE PITCHER         3466 JULIAN AVE                                                                                                        LONG BEACH      CA      90808        LBMPITCHER5@GMAIL.COM
RAYMOND AVER                     COUNSEL TO SEARCHLIGHT FIN, C                                                                                                                               ray@averlaw.com
                                 RAKNESS
RONALD HARVEY                                                                                                                                                                                ronaldjharvey@yahoo.com
RONALDO G ESPIRITU               3059 YOUNG BOUVIER AVE                                                                                                 HENDERSON       NV      89044        Kapoleiinsurance@yahoo.com;
                                                                                                                                                                                             frenchypeppa@gmail.com
RONALDO G ESPIRITU               3059 YOUNG BONVIER AVE                                                                                                 HENDERSON       NV      89044-1656   Kapoleiinsurance@yahoo.com
SESCO BENEFITS SERVICE INC       ATTN PETER D HOLLER, R/A        PO BOX 1965                                                                            BRISTOL         TN      37621        phorrer@sbs4benefits.com
THE LAW OFFICE OF JAMES TOBIA,   ATTN JAMES TOBIA                1716 WAWASET STREET                                                                    WILMINGTON      DE      19806        jtobia@tobialaw.com
LLC
THE SARACHEK LAW FIRM            ATTN JOSEPH E SARACHEK ESQ      101 PARK AVENUE 27TH FLOOR                                                             NEW YORK        NY      10178        sarachekesq@gmail.com;
                                                                                                                                                                                             joe@saracheklawfirm.com
WILLIAM DEATON                   PO BOX 1482                                                                                                            PINELLAS PARK   FL      33780        deaton.william@hotmail.com
WINSTON & STRAWN LLP             ATTN DAVID NEIER, ESQ           200 PARK AVE                                                                           NEW YORK        NY      10166-4193   dneier@winston.com




Page 1 of 1
Case 19-50869-JKS   Doc 45   Filed 05/03/21   Page 36 of 37




                    EXHIBIT G
                                                                                        Case 19-50869-JKS                   Doc 45      Filed 05/03/21   Page 37 of 37

Name                               Address1                        Address2                            Address3                         Address4              City               State   Zip          Email

AKERMAN LLP                        ATTN: MICHAEL I GOLDBERG, ESQ   201 E LAS OLAS BLVD STE 1800                                                               FORT LAUDERDALE    FL      33301-4442   Michael.goldberg@akerman.com
CHIPMAN BROWN CICERO &             ATTN ROBERT A WEBER, MARK L     HERCULES PALZA                      1313 NORTH MARKET ST, STE 5400                         WILMINGTON         DE      19801        weber@chipmanbrown.com;
COLE, LLP                          DESGROSSEILLIERS                                                                                                                                                   desgross@chipmanbrown.com
KTBS LAW LLP                       ATTN JONATHAN M. WEISS          1801 CENTURY PARK EAST, 26TH FLR                                                           LOS ANGELES        CA      90067        jweiss@ktbslaw.com
KTBS LAW LLP                       ATTN DAVID A. FIDLER            1801 CENTURY PARK E STE 2600                                                               LOS ANGELES        CA      90067        dfidler@ktbslaw.com
KTBS LAW LLP                       ATTN MICHAEL L. TUCHIN          1801 CENTURY PARK E STE 2600                                                               LOS ANGELES        CA      90067-2328   mtuchin@ktbslaw.com
MCCABE, WEISBERG & CONWAY,         ATTN JANET Z. CHARLTON          1407 FOULK ROAD, SUITE 204                                                                 WILMINGTON         DE      19803        jcharlton@mwc-law.com
LLC
OFFICE OF THE UNITED STATES        REGION 3                        ATTN TIMOTHY J. FOX, JR             844 KING STREET, SUITE 2207      LOCKBOX 35            WILMINGTON         DE      19801        Timothy.Fox@usdoj.gov
TRUSTEE
PACHULSKI STANG ZIEHL & JONES      ATTN RICHARD M. PACHULSKI       10100 SANTA MONICA                                                                         LOS ANGELES        CA      90067-4100   rpachulski@pszjlaw.com
LLP                                                                BOULEVARD, 13TH FLOOR
PACHULSKI STANG ZIEHL & JONES      ATTN BRADFORD J SANDLER         919 N. MARKET STREET, 17TH FLOOR                                                           WILMINGTON         DE      19801        bsandler@pszjlaw.com
LLP
PACHULSKI STANG ZIEHL & JONES      ATTN COLIN R. ROBINSON          919 N. MARKET STREET, 17TH FLOOR                                                           WILMINGTON         DE      19801        crobinson@pszjlaw.com
LLP
PACHULSKI STANG ZIEHL & JONES      ATTN ANDREW W CAINE             919 N. MARKET STREET, 17TH FLOOR                                                           WILMINGTON         DE      19899        acaine@pszjlaw.com
LLP
RYAN LAW GROUP PLLC                ATTN MICHAEL J RYAN, ESQ        636 US HIGHWAY 1 STE 110                                                                   NORTH PALM BEACH   FL      33408        mikeryan32645@yahoo.com
SQUIRE PATTON BOGGS (US) LLP       ATTN CHRISTOPHER J. GIAIMO      2550 M STREET, NW                                                                          WASHINGTON         DC      20037        christopher.giaimo@squirepb.com
U.S. DEPARTMENT OF JUSTICE CIVIL   P.O. BOX 875                    ATTN: J. ZACHARY BALASKO            BEN FRANKLIN STATION                                   WASHINGTON         DC      20044-0875   john.z.balasko@usdoj.gov
DIVISION
YOUNG & BROOKS, P.A.               ATTN STUART A. YOUNG, ESQ.      1860 FOREST HILL BLVD., SUITE 201                                                          WEST PALM BEACH    FL      33406        syoung@ybplaw.com




Page 1 of 1
